 

EXHIBIT 10.1

EXECUTION VERSION

 

$1,500,000,000

 

CREDIT AGREEMENT

 

dated as of

 

October 3, 2016

 

among

 

The Estée Lauder Companies Inc.,

 


The Eligible Subsidiaries Referred to Herein,

 

The Lenders Listed Herein,

 

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent and

 

 

Citibank, N.A., BNP Paribas,

Bank of America, N.A. and
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Syndication Agents

 

 

 

 

--------------------------------------------------------------------------------

 

Joint Bookrunners and Joint Lead Arrangers:
JPMorgan Chase Bank, N.A.
Citigroup Global Markets Inc.

BNP Paribas Securities Corp.

Merrill Lynch, Pierce, Fenner & Smith Incorporated
The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 

 

 

PAGE

ARTICLE 1

DEFINITIONS

Section 1.01.  Definitions

1

Section 1.02.  Accounting Terms and Determinations

29

Section 1.03.  Types of Borrowing

30

 

 

ARTICLE 2

THE CREDITS

 

Section 2.01.  Commitments To Lend

30

Section 2.02.  Notice of Committed Borrowing

31

Section 2.03.  Competitive Bid Borrowings

32

Section 2.04.  Notice To Lenders; Funding of Loans

36

Section 2.05.  Evidence Of Debt

38

Section 2.06.  Maturity of Loans

39

Section 2.07.  Interest Rates

39

Section 2.08.  Fees

41

Section 2.09.  Optional Termination or Reduction of Commitments

42

Section 2.10.  Method of Electing Interest Rates

42

Section 2.11.  Mandatory Termination of Commitments

45

Section 2.12.  Optional Prepayments

45

Section 2.13.  Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments

46

Section 2.14.  General Provisions as to Payments

47

Section 2.15.  Funding Losses

49

Section 2.16.  Computation of Interest and Fees

49

Section 2.17.  [Reserved]

49

Section 2.18.  Regulation D Compensation

49

Section 2.19.  Letters of Credit

50

Section 2.20.  Defaulting Lenders

56

Section 2.21.  Incremental Increase in Commitments

58

Section 2.22.  Termination Date Extension

59

 

 

ARTICLE 3

CONDITIONS

 

Section 3.01.  Closing

60

Section 3.02.  Borrowings and Issuances of Letters of Credit

61

Section 3.03.  First Borrowing by Each Eligible Subsidiary

62

 

i

--------------------------------------------------------------------------------


 

Section 3.04.  Existing Credit Agreement

63

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.  Corporate Existence and Power

63

Section 4.02.  Corporate and Governmental Authorization; No Contravention

63

Section 4.03.  Binding Effect

64

Section 4.04.  Financial Information

64

Section 4.05.  Litigation

64

Section 4.06.  Compliance with ERISA

64

Section 4.07.  Environmental Matters

65

Section 4.08.  Taxes

65

Section 4.09.  Subsidiaries

65

Section 4.10.  Regulatory Restrictions on Borrowing

65

Section 4.11.  Full Disclosure

65

Section 4.12.  Anti-Corruption Laws and Sanctions

66

 

 

ARTICLE 5

COVENANTS

 

Section 5.01.  Information

66

Section 5.02.  Payment of Obligations

68

Section 5.03.  Insurance

68

Section 5.04.  Conduct of Business and Maintenance of Existence

69

Section 5.05.  Compliance with Laws

69

Section 5.06.  Inspection of Property, Books and Records

69

Section 5.07.  Mergers and Sales of Assets

70

Section 5.08.  Use of Proceeds

70

Section 5.09.  Negative Pledge

70

Section 5.10.  Debt of Subsidiaries

71

Section 5.11.  Transactions with Affiliates

72

 

 

ARTICLE 6

DEFAULTS

 

Section 6.01.  Events of Default

73

Section 6.02.  Notice of Default

75

 

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

Section 7.01.  Appointment and Authorizations

75

Section 7.02.  Agents and Affiliates

75

 

ii

--------------------------------------------------------------------------------


 

Section 7.03.  Action by Agents

75

Section 7.04.  Consultation with Experts

76

Section 7.05.  Delegation of Duties

76

Section 7.06.  Indemnification

76

Section 7.07.  Resignation of Administrative Agent

77

Section 7.08.  Administrative Agent’s Fees

77

Section 7.09.  Other Agents Not Liable

77

Section 7.10.  Credit Decision

78

 

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair

78

Section 8.02.  Illegality

79

Section 8.03.  Increased Cost and Reduced Return

80

Section 8.04.  Taxes

82

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans

86

Section 8.06.  Substitution of Lenders

87

 

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Section 9.01.  Corporate Existence and Power

87

Section 9.02.  Corporate Governmental Authorization; No Contravention

87

Section 9.03.  Binding Effect

88

 

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.01.  Notices

88

Section 10.02.  No Waivers

88

Section 10.03.  Expenses; Indemnification

89

Section 10.04.  Sharing of Set-Offs

90

Section 10.05.  Amendments and Waivers

91

Section 10.06.  Successors and Assigns

91

Section 10.07.  Collateral

96

Section 10.08.  Governing Law, Submission to Jurisdiction

96

Section 10.09.  Service of Process

96

Section 10.10.  Counterparts; Integration; Effectiveness

96

Section 10.11.  WAIVER OF JURY TRIAL

97

Section 10.12.  Confidentiality

97

Section 10.13.  Conversion of Currencies

98

Section 10.14.  European Economic and Monetary Union

99

Section 10.15.  USA Patriot Act

99

 

iii

--------------------------------------------------------------------------------


 

Section 10.16.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions

99

Section 10.17.  Right of Setoff

100

Section 10.18.  No Fiduciary Duty

100

 

 

ARTICLE 11

GUARANTY

 

Section 11.01.  The Guaranty

101

Section 11.02.  Guaranty Unconditional

101

Section 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

102

Section 11.04.  Waiver by the Company

102

Section 11.05.  Subrogation

102

Section 11.06.  Stay of Acceleration

103

Section 11.07.  Limitation of Liability

103

Section 11.08.  Notice of Commitment Termination

103

 

Commitment Schedule

 

Pricing Schedule

 

Schedule 2.19 – Issuing Lenders

 

Schedule 4.05 – Litigation

 

 

EXHIBIT A

Note

EXHIBIT B

Competitive Bid Quote Request

EXHIBIT C

Invitation for Competitive Bid Quotes

EXHIBIT D

Competitive Bid Quote

EXHIBIT E-1

Opinion of Counsel for the Obligors (New York)

EXHIBIT E-2

Opinion of Counsel for Estée Lauder NV

EXHIBIT F

Assignment and Assumption Agreement

EXHIBIT G

[Reserved]

EXHIBIT H

Election to Participate

EXHIBIT I

Election to Terminate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of October 3, 2016 among THE ESTÉE LAUDER COMPANIES
INC., the ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS listed on the
signature pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
CITIBANK, N.A., BNP PARIBAS, BANK OF AMERICA, N.A. and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Syndication Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Company (a “Controlling Person”) or (ii) any
Person (other than the Company or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 5.11.

 

“Alternative Currencies” means Sterling, Euros, Yen and Swiss Francs.

 

“Alternative Currency Sublimit” means a Dollar Amount equal to $500,000,000.

 

1

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act, as amended.

 

“Applicable Agent” means, (a) with respect to a Loan or Borrowing denominated in
Dollars, the Administrative Agent, or (b) with respect to a Loan or Borrowing
denominated in Australian Dollars, Canadian Dollars, HK Dollars or any
particular Alternative Currency, the Administrative Agent (including its
affiliates or branches) or such other Person as may be agreed upon by the
Company and the Administrative Agent and designated in a notice delivered to the
Lenders.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Canadian Prime Rate Loans or CDOR Rate Loans, its Canadian Lending Office,
(iii) in the case of its Australian Bill Rate Loans, HIBOR Rate Loans and
Euro-Currency Loans, its Euro-Currency Lending Office, (iv) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office or (v) in any case,
such other office as a Lender may from time to time notify the Company and the
Administrative Agent for Loans of the particular type, which office may include
any Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

 

“Assignee” has the meaning set forth in Section 10.06(c).

 

“Australian Bill Rate” shall mean, with respect to each Interest Period for an
Australian Bill Rate Loan, the rate per annum equal to the average bid rate (the
“BBR Screen Rate”) displayed at or about 10:30 a.m. (Sydney Time) on the first
day of such Interest Period on the Reuters screen BBSY page for a term
equivalent to such Interest Period (expressed as a percentage yield per annum to
maturity being the arithmetic average, rounded up to the nearest four decimal
places); or to the extent the BBR Screen Rate is not available at such time for
any reason, then the applicable rate will be determined by the Administrative
Agent to be the average of the buying rates quoted by three Reference Banks at
or about 10:30 a.m. (Sydney Time) on the date of determination for bills of
exchange with a tenor approximating the length of such Interest Period; provided
that if any of the above rates shall be less than 0%, such rate shall be deemed
to be 0% for purposes of this Agreement.

 

“Australian Bill Rate Margin” has the meaning set forth in the Pricing Schedule.

 

2

--------------------------------------------------------------------------------


 

“Australian Bill Rate Loan” means a Committed Loan which bears interest at the
Australian Bill Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

 

“Australian Dollars” and “AUD” each means the lawful currency of Australia.

 

“Available Commitment” means, with respect to any Lender at any time, an amount
equal to such Lender’s Commitment at such time minus such Lender’s Outstanding
Committed Amount at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, as long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate on such day, (ii) the NYFRB Rate in effect on such day plus ½
of 1% and (iii) the London Interbank Offered Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the purpose of this
definition, the London Interbank Offered Rate shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the

 

3

--------------------------------------------------------------------------------


 

Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
London Interbank Offered Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the London
Interbank Offered Rate, respectively.

 

“Base Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Base Rate Loan” means (i) a Committed Dollar Loan which bears interest at the
Base Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election, (ii) a Committed Loan which bears interest at the Base
Rate pursuant to the provisions of Section 8.01 or (iii) an overdue amount which
was a Base Rate Loan immediately before it became overdue.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Canadian Dollars” or “CAD$” refers to the lawful money of Canada.

 

“Canadian Lending Office” means as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Canadian Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Canadian Lending Office by notice to the Company and
the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate Canadian
Lending Offices for its Loans in Canadian Dollars, in which case all references
herein to the Canadian Lending Office of such Lender shall be deemed to refer to
any or all of such offices, as the context may require.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any

 

4

--------------------------------------------------------------------------------


 

other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1.00%
per annum; provided that if any of the above rates shall be less than 0%, such
rate shall be deemed to be 0% for purposes of this Agreement.  Any change in the
Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate shall
be effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.

 

“Canadian Prime Rate Loans” means a Committed Loan which bears interest at the
Canadian Prime Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

 

“Canadian Prime Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Capitalized Lease Obligations” of any Person means obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, in the case of Letter of Credit Liabilities, for the
benefit of each Issuing Lender and each Lender, as collateral for the Letter of
Credit Liabilities, cash or deposit account balances, and “Cash Collateral”
shall refer to such cash or deposit account balances.

 

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

 

“CDOR Rate” means for the relevant interest period, the Canadian deposit offered
rate which, in turn means on any day the annual rate of interest determined with
reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant interest period for CAD
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer

 

5

--------------------------------------------------------------------------------


 

Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on such day and, if such day is not a business
day, then on the immediately preceding business day (as adjusted by
Administration Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest);
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day shall be calculated as the cost of funds quoted by
Administration Agent to raise CAD Dollars for the applicable interest period as
of 10:00 a.m. Toronto local time on such day for commercial loans or other
extensions of credit to businesses of comparable credit risk; or if such day is
not a business day, then as quoted by Administration Agent on the immediately
preceding business day.  If the CDOR Rate shall be less than 0%, the CDOR Rate
shall be deemed to be 0% for purposes of this Agreement.

 

“CDOR Rate Loans” means a Committed Loan which bears interest at the CDOR Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election.

 

“CDOR Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Lauder Family Members, of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of the Company; (ii) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by persons who were
neither (x) nominated by the board of directors of the Company nor (y) appointed
by directors so nominated; or (iii) the acquisition of direct or indirect
control of the Company by any person or group other than the Lauder Family
Members.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii)

 

6

--------------------------------------------------------------------------------


 

all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented provided that a Lender shall only be entitled to seek
payment pursuant to Section 8.03 attributable to any such deemed Change in Law
if such Lender is generally seeking reimbursement for such costs from similarly
situated borrowers under other credit agreements.

 

“Closing Date” means October 3, 2016 or such later date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

 

“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, as such Commitment may be increased from time to time
pursuant to Section 2.21, (ii) with respect to any Additional Lender, the amount
of the Commitment assumed by it pursuant to Section 2.21, and (iii) with respect
to any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 10.06, in each case as such amount may be reduced from time
to time pursuant to Section 2.09 and Section 2.21 or Section 10.06; provided
that, if the context so requires, the term “Commitment” means the obligation of
a Lender to extend credit up to such amount to the Borrowers hereunder.

 

“Committed Alternative Currency Loans” means Loans denominated in Alternative
Currencies and made pursuant to Section 2.01.

 

“Committed Australian Dollar Loans” means Loans denominated in Australian
Dollars and made pursuant to Section 2.01.

 

“Committed Canadian Dollar Loans” means Loans denominated in Canadian Dollars
and made pursuant to Section 2.01.

 

“Committed HK Dollar Loans” means Loans denominated in HK Dollars and made
pursuant to Section 2.01.

 

“Committed Dollar Loans” means Loans denominated in dollars and made pursuant to
Section 2.01.

 

“Committed Loan” means a Committed Dollar Loan, Committed Australian Dollar
Loan, Committed Canadian Dollar Loan, Committed HK Dollar Loan or a Committed
Alternative Currency Loan; provided that, if any such loan or loans (or portions
thereof) are combined or subdivided pursuant to a Notice of

 

7

--------------------------------------------------------------------------------


 

Interest Rate Election, the term “Committed Loan” shall refer to the combined
principal Dollar Amount resulting from such combination or to each of the
separate principal Dollar Amounts resulting from such subdivision, as the case
may be.

 

“Company” means The Estée Lauder Companies Inc., a Delaware corporation, and its
successors.

 

“Competitive Bid Absolute Rate” has the meaning set forth in
Section 2.03(d)(ii)(D).

 

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

 

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
will be deemed to refer to either or both of such offices, as the context may
require.

 

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01).

 

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

 

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of the Company and its Consolidated Subsidiaries (excluding

 

8

--------------------------------------------------------------------------------


 

for this purpose any amount attributable to stock which is required to be
redeemed, or is redeemable at the option of the holder, if certain events or
conditions occur or exist or otherwise) less their consolidated Intangible
Assets, all determined as of such date.  For purposes of this definition,
“Intangible Assets” means the amount (to the extent reflected in determining
such consolidated stockholders’ equity) of (i) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of assets
of a going concern business made within twelve months after the acquisition of
such business) subsequent to June 30, 2016 in the book value of any asset owned
by the Company or a Consolidated Subsidiary, (ii) all investments in
unconsolidated Subsidiaries and all equity investments in Persons which are not
Subsidiaries and (iii) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
anticipated future benefit of tax loss carry-forwards, copyrights, organization
or developmental expenses and other intangible assets.

 

“Credit Contact” means such Person designated in the Administrative
Questionnaire or other notice provided to the Administrative Agent by an
Assignee in accordance with Section 10.06(c).

 

“Customary Permitted Liens” means:

 

(a)                        carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business;

 

(b)                       permits, servitudes, licenses, easements,
rights-of-way, restrictions and other similar encumbrances imposed by applicable
law or incurred in the ordinary course of business or minor imperfections in
title to real property that do not in the aggregate materially interfere with
the ordinary conduct of the business of the Company and its Subsidiaries taken
as a whole;

 

(c)                        leases, licenses, subleases or sublicenses of assets
(including, without limitation, real property and intellectual property rights)
granted to others that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole and licenses of trademarks and intellectual property rights in the
ordinary course of business;

 

(d)                      pledges or deposits made in the ordinary course of
business or statutory Liens imposed in connection with worker’s compensation,
unemployment insurance or other types of social security or pension benefits or
Liens incurred or pledges or deposits made to secure the

 

9

--------------------------------------------------------------------------------


 

performance of bids, tenders, sales, contracts (other than for the repayment of
borrowed money), statutory obligations, and surety, appeal, customs or
performance bonds and similar obligations, or deposits as security for contested
taxes or import or customs duties or for the payment of rent, in each case
incurred in the ordinary course of business;

 

(e)                               Liens arising from UCC financing statement
filings (or similar filings) regarding or otherwise arising under leases entered
into by the Company or any of its Subsidiaries;

 

(f)                                any Lien arising out of claims under a
judgment or award rendered or claim filed so long as such judgments, awards or
claims do not constitute an Event of Default;

 

(g)                              any Lien consisting of rights reserved to or
vested in any Governmental Authority by any statutory provision;

 

(h)                              Liens created in the ordinary course of
business in favor of banks and other financial institutions over credit balances
of any bank accounts held at such banks or financial institutions or over
investment property held in a securities account, as the case may be, to
facilitate the operation of cash pooling and/or interest set-off arrangements in
respect of such bank accounts or securities accounts in the ordinary course of
business; and

 

(i)                                     Liens securing Debt or other obligations
of a Subsidiary owing to the Company.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all Capitalized Lease Obligations of such Person, (v) all non-contingent
obligations (and, for purposes of the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person and (vii) all
Debt of others Guaranteed by such Person.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

10

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent or any Lending Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Borrower, in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, any other Obligor, the Administrative Agent or any
Lending Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Domestic Business Days after request by any Obligor, the Administrative
Agent or any Lending Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lending Party’s receipt of such
certification in writing in form and substance satisfactory to it and the
Administrative Agent (a copy of which such certification shall be promptly
shared with the Borrower) or (d) has, or has a Parent that has, become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Dollar Amount” means, at any time:

 

(i)                                  with respect to any Loan denominated in
dollars, the principal amount thereof then outstanding;

 

(ii)                              with respect to any Australian Dollar Loan,
Canadian Dollar Loan, HK Dollar Loan or Committed Alternative Currency Loan,

 

11

--------------------------------------------------------------------------------


 

the equivalent in dollars of the principal amount thereof then outstanding in
Australian Dollars, Canadian Dollars, HK Dollars or the relevant Alternative
Currency, determined by the Administrative Agent using the Exchange Rate with
respect to the relevant currency then in effect; and

 

(iii)                          with respect to any Letter of Credit Liabilities,
(A) if denominated in Dollars, the amount thereof and (B) if denominated in
Australian Dollars, Canadian Dollars, HK Dollars or an Alternative Currency,
determined by the Administrative Agent using the Exchange Rate with respect to
the relevant currency then in effect.

 

“dollars”, “Dollars” and the sign “$” mean lawful currency of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit H hereto.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit I hereto.

 

12

--------------------------------------------------------------------------------


 

“Eligible Subsidiary” means Estée Lauder NV and any Wholly-Owned Consolidated
Subsidiary, as to which an Election to Participate shall have been delivered to
the Administrative Agent and as to which an Election to Terminate with respect
to such Election to Participate shall not have been delivered to the
Administrative Agent.  Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of such Wholly-Owned Consolidated
Subsidiary and the Company in such number of copies as the Administrative Agent
may request.  If at any time a Subsidiary theretofore designated as an Eligible
Subsidiary no longer qualifies as a Wholly-Owned Consolidated Subsidiary, the
Company shall cause to be delivered to the Administrative Agent an Election to
Terminate terminating the status of such Subsidiary as an Eligible Subsidiary. 
The delivery of an Election to Terminate shall not affect any obligation of an
Eligible Subsidiary theretofore incurred or the guaranty thereof by the
Company.  The Administrative Agent shall promptly give notice to the Lenders of
the receipt of any Election to Participate or Election to Terminate.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, legally binding agreements and other governmental restrictions
relating to the environment, or to emissions, discharges or releases of
pollutants, contaminants or Hazardous Substances into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
Hazardous Substances or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of the Participating Member States of the
European Union.

 

13

--------------------------------------------------------------------------------


 

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Australian Dollar Borrowing, Canadian Dollar
Borrowing, HK Dollar Borrowing, Alternative Currency Borrowing or Committed
Alternative Currency Loan, in which case such day shall not be a Euro-Currency
Business Day unless commercial banks are open for international business
(including dealings in deposits in Australian Dollars, Canadian Dollars, HK
Dollars or such Alternative Currency, as applicable) in both London and the
place designated by the Applicable Agent with respect to Australian Dollars,
Canadian Dollars, HK Dollars or such Alternative Currency for funds to be paid
or made available in Australian Dollars, Canadian Dollars, HK Dollars or such
Alternative Currency, as applicable.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

 

“Euro-Currency Loan” means a Committed Loan that is either a Euro-Dollar Loan or
a Committed Alternative Currency Loan.

 

“Euro-Currency Margin” has the meaning set forth in the Pricing Schedule.

 

“Euro-Currency Rate” means a rate of interest determined pursuant to
Section 2.07(a) on the basis of a London Interbank Offered Rate.

 

“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) or any other
banking authority to which any Lender is subject, as applicable, for determining
the maximum reserve requirement for a member bank of the Federal Reserve System
in New York City with deposits exceeding five billion dollars in respect of
“Euro-Currency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to the United
States residents).

 

14

--------------------------------------------------------------------------------


 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Loan” means (i) a Committed Dollar Loan which bears interest at a
Euro-Currency Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Rate” means, on any day, with respect to Australian Dollars, Canadian
Dollars, HK Dollars or any Alternative Currency, the rate at which such
Alternative Currency may be exchanged into dollars (and, for purposes of any
provision of this Agreement requiring or permitting the conversion of Committed
Alternative Currency Loans to Loans denominated in dollars, the rate at which
dollars may be exchanged into the applicable Alternative Currency), as set forth
at or about 9:00 a.m., New York City time, or at or about 11:00 a.m., London
time, on such date on the relevant Bloomberg page displaying the rate of
exchange for that currency into dollars.  In the event that such rate does not
appear on any Bloomberg page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent, the Applicable Agent with respect to
such currency and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot buying and
selling rates of exchange of such Applicable Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, on or about 11:00 a.m., New York City time, or on or about 11:00
a.m., London time, on such date for the purchase of dollars (or such foreign
currency, as the case may be) for delivery two Domestic Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, such Applicable Agent, after consultation with the
Company and the Administrative Agent, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Existing Credit Agreement” means the Credit Agreement dated as of July 15, 2014
(as amended by Amendment No. 1 to Credit Agreement dated as of May 28, 2015),
among the Company, as borrower, the subsidiary borrowers from time to time party
thereto, the lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Extending Lender” has the meaning set forth in Section 2.22(b).

 

“Facility Fee” has the meaning set forth in Section 2.08.

 

15

--------------------------------------------------------------------------------


 

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof (or related
legislation or official administrative rules or practices) and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Rate determined in accordance with the foregoing would otherwise be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.

 

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative powers
of functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.06(f).

 

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans to the same Borrower which are Base Rate Loans at such time,
(ii) all Committed Loans to the same Borrower which are Canadian Prime Rate
Loans at such time, (iii) all Euro-Currency Loans to the same Borrower which are
in the same currency and have the same Interest Period at such time, (iv) all
Australian Bill Rate Loans to the same Borrower which have the same Interest
Period at such time, (v) all CDOR Rate Loans to the same Borrower which have the
same Interest Period at such time and (vi) all HIBOR Rate Loans to the same
Borrower which have the same Interest Period at such time; provided

 

16

--------------------------------------------------------------------------------


 

that, if a Committed Loan of any particular Lender is converted to or made as a
Base Rate Loan pursuant to Article 8, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been if it had not
been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guaranty” means the obligations of the Company set forth in Article 11.

 

“Hazardous Substances” means any substance, material, or waste defined as
“toxic”, “hazardous”, “pollutant”, “contaminant”, or words of similar meaning
and effect, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“HIBOR Rate” means, for any Interest Period for a HIBOR Rate Loan, (a) the
applicable rate displayed at or about 11:00 a.m. on the first day of each such
Interest Period on page HKABHIBOR of the Thomson Reuters Services (or such other
successor or substitute page or service as determined by the Administrative
Agent for the purpose of displaying the averaged Hong Kong inter-bank Hong Kong
Dollar deposits offered rates of leading banks) for the same duration as the
relevant Interest Period (or, if the periods are not the same, such period, if
any, as the Administrative Agent determines to be substantially the same); or
(b) (if no such rate is available for HK Dollars or for the Interest Period for
that HIBOR Rate Loan) the average of the buying rates per annum (rounded to the
nearest 1/100 of 1%) as supplied to the Administrative Agent at its request by
three Reference Banks to leading banks in the Hong Kong interbank market, at or
about 11:00 a.m. (Hong Kong time) the first day of such Interest Period for the
offering of deposits in HK Dollars for a period comparable to such Interest
Period; provided that if any of the above rates shall be less than 0%, such rate
shall be deemed to be 0% for purposes of this Agreement.

 

17

--------------------------------------------------------------------------------


 

“HIBOR Rate Loans” means a Committed Loan which bears interest at the HIBOR Rate
pursuant to the applicable Notice of Committed Borrowing.

 

“HIBOR Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“HK Dollars” means the lawful currency of the Hong Kong Special Administrative
Region of the People’s Republic of China.

 

“Impacted Interest Period” has the meaning set forth in Section 2.07(g).

 

“Increased Cost” has the meaning set forth in Section 10.06(f).

 

“Incremental Commitments” has the meaning set forth in Section 2.21.

 

“Incremental Commitment Notice” has the meaning set forth in Section 2.21.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Ineligible Lender” has the meaning set forth in Section 8.02(b).

 

“Interest Period” means:

 

(1)                              with respect to each London Interbank Offered
Rate Loan, Australian Bill Rate Loan, CDOR Loan, HIBOR Loan or any Euro-Currency
Loan, the period commencing on the date of borrowing specified in the applicable
Notice of Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending one, two, three or six months thereafter, as a
Borrower may elect in the applicable notice; provided that:

 

(a)                               any Interest Period (except an Interest Period
determined pursuant to clause (c) below) which would otherwise end on a day
which is not a Euro-Currency Business Day shall be extended to the next
succeeding Euro-Currency Business Day unless such Euro-Currency Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Currency Business Day;

 

(b)                              any Interest Period which begins on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) below, end on the last
Euro-Currency Business Day of a calendar month; and

 

18

--------------------------------------------------------------------------------


 

(c)                               any Interest Period which would otherwise end
after the Termination Date shall end on the Termination Date (or, if the
Termination Date is not a Euro-Currency Business Day, on the next preceding
Euro-Currency Business Day);

 

(2)                              with respect to each Competitive Bid LIBOR
Loan, the period commencing on the date of borrowing specified in the applicable
Notice of Borrowing and ending such whole number of months thereafter as a
Borrower may elect in accordance with Section 2.03; provided that:

 

(a)                               any Interest Period (except an Interest Period
determined pursuant to clause (c) below) which would otherwise end on a day
which is not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;

 

(b)                              any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Euro-Dollar Business
Day of a calendar month; and

 

(c)                               any Interest Period which would otherwise end
after the Termination Date shall end on the Termination Date (or, if the
Termination Date is not a Euro-Dollar Business Day, the next preceding
Euro-Dollar Business Day); and

 

(3)                              with respect to each Competitive Bid Absolute
Rate Loan, the period commencing on the date of borrowing specified in the
applicable Notice of Borrowing and ending such number of days thereafter (but
not less than 7 days) as a Borrower may elect in accordance with Section 2.03;
provided that:

 

(a)                               any Interest Period (except an Interest Period
determined pursuant to clause (b) below) which would otherwise end on a day
which is not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day; and

 

(b)                              any Interest Period which would otherwise end
after the Termination Date shall end on the Termination Date (or, if the
Termination Date is not a Euro-Dollar Business Day, on the next preceding
Euro-Dollar Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

19

--------------------------------------------------------------------------------


 

“Interpolated Rate” means at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the London Interbank Offered Rate for the longest period (for which
the London Interbank Offered Rate is available) that is shorter than the
Impacted Interest Period and (b) the London Interbank Office Rate for the
shortest period (for which the London Interbank Offered Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Issuing Lender” means the Persons listed on Schedule 2.19 and any other Lender
that may agree to issue Letters of Credit hereunder as provided in
Section 2.19(h), in each case in its capacity as an issuer of a Letter of Credit
hereunder.  An Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  When used with respect to a
particular Letter of Credit, “Issuing Lender” means the Issuing Lender that
issued or is issuing such Letter of Credit.

 

“Joint Arrangers” means JPMorgan Chase Bank, N.A, Citigroup Global Markets Inc.,
BNP Paribas Securities Corp, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

“Joint Bookrunners” means JPMorgan Chase Bank, N.A., Citigroup Global Markets
Inc., BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

“Lauder Family Member” means (i) the estate of Mrs. Estée Lauder, (ii) each
descendant of Mrs. Estée Lauder (each such Person, a “Lauder Descendant”) and
their respective estates, guardians, conservators or committees, (iii) each
Family Controlled Entity, (iv) each Current Spouse of Lauder Descendants and
(v) the trustees, in their respective capacities as such, of each Family
Controlled Trust.  As used herein, “Family Controlled Entity” means (w) any
not-for-profit corporation if at least a majority of its board of directors is
composed of Lauder Descendants and/or Current Spouses of Lauder Descendants,
(x) any other corporation if (i) both (aa) Lauder Descendants and/or Current
Spouses of Lauder Descendants (or in the case of subclause (i)(aa)(xx), their
respective estates, guardians, conservators or committees) (xx) hold in the
aggregate, directly or indirectly through one or more wholly owned Persons,
securities having ordinary voting power to elect a majority of the board of
directors of such corporation or (yy) constitute a majority of the board of
directors of such corporation and (bb) at least a majority of the value of the
outstanding equity of such corporation is owned by Lauder Family Members or
(ii) at least

 

20

--------------------------------------------------------------------------------


 

80% of the value of the outstanding equity of such corporation is owned by
Lauder Family Members, (y) any partnership if at least a majority of the value
of its partnership interests (both general and limited) are owned by Lauder
Family Members, and (z) any limited liability or similar company if (i) both
(aa) Lauder Descendants and/or Current Spouses of Lauder Descendants (or, in the
case of subclause (i)(aa)(xx), their respective estates, guardians, conservators
or committees) (xx) hold in the aggregate, directly or indirectly through one or
more wholly owned Persons, securities or other equity interests having ordinary
voting power to elect or appoint at least a majority of the managing members of
such company or (yy) constitute a majority of the managing members of such
company and (bb) a majority of the value of such company is owned by Lauder
Family Members or (ii) at least 80% of the value of such company is owned by
Lauder Family Members. As used herein, “Family Controlled Trust” shall mean any
trust the primary beneficiaries of which are Lauder Descendants, Spouses of
Lauder Descendants and/or charitable organizations (collectively, “Lauder
Beneficiaries”); provided that, if the trust is a wholly charitable trust, at
least a majority of the trustees of such trust consist of Lauder Descendants
and/or Current Spouses of Lauder Descendants.  For purposes of the definition of
“Family Controlled Trust”, the primary beneficiaries of a trust will be deemed
to be Lauder Beneficiaries if, under the maximum exercise of discretion by the
trustee in favor of persons who are neither Lauder Beneficiaries nor Family
Controlled Trusts, the value of the interests of such persons in such trust,
computed actuarially, is less than 50%.  In determining the primary
beneficiaries of a trust for purposes of the definition of “Family Controlled
Trust”, (A) the factors and methods prescribed in section 7520 of the Internal
Revenue Code of 1986, as amended, for use in ascertaining the value of certain
interests shall be used in determining a beneficiary’s actuarial interest in a
trust, (B) the actuarial value of the interest in a trust of any person in whose
favor a testamentary power of appointment may be exercised shall be deemed to be
zero and (C) in the case of a trust created by one or more of Mrs. Estée Lauder,
Joseph H. Lauder or Lauder Descendants, the actuarial value of the interest in
such trust of any person who may receive trust property only at the termination
of the trust and then only in the event that, at the termination of the trust,
there are no living issue of one or more of Mrs. Estée Lauder, Joseph H. Lauder
or Lauder Descendants shall be deemed to be zero.  For purposes hereof,
(1) “Spouses of Lauder Descendants” means those individuals who at any time were
married to any Lauder Descendant whether or not such marriage is subsequently
dissolved by death, divorce, or by any other means, (2) “Current Spouse of
Lauder Descendants” means an individual who is married to a Lauder Descendant,
but only so long as such marriage has not been dissolved by death, divorce or by
any other means, (3) the relationship of any person that is derived by or
through legal adoption shall be considered a natural relationship, (4) a minor
who is a descendant of Mrs. Estée Lauder and for whom equity interests are held
pursuant to a Uniform Gifts to

 

21

--------------------------------------------------------------------------------


 

Minors Act or similar law shall be considered the holder of such equity
interests and the custodian who is the record holder of such equity interests
shall not be considered the holder thereof, (5) an incompetent stockholder of
any equity interests whose equity interests are owned or held by a guardian or
conservator shall be considered the holder of such equity interest and such
guardian or conservator who is the holder of such equity interests shall not be
considered the holder thereof, (6) any equity interests pledged by a holder
thereof as security for any obligation shall be deemed to be held by such holder
unless and until the pledgee of such equity interests has declared a default
with respect to such obligation and has the right (whether or not being
presently exercised) to vote or direct the voting of such equity interests and
(7) except as provided in clauses (4), (5) and (6) above, the holder of any
equity interests shall mean the record holder of such equity interests;
provided, however, that if such record holder of such equity interests is a
nominee, the holder of such equity interests shall be the first person in the
chain of ownership of such equity interests who is not holder thereof solely as
a nominee.

 

“Lender” means (i) each bank or other institution listed on the signature
pages hereof, (ii) each financial institution which becomes a Lender pursuant to
Section 2.21, (iii) each Assignee which becomes a Lender pursuant to
Section 10.06(c) and (iv) their respective successors.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lending Parties” mean the Lenders and the Issuing Lenders.

 

“Letter of Credit” means a letter of credit to be issued hereunder by any
Issuing Lender in accordance with Section 2.19.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.

 

“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit pursuant to
Section 2.19.  The Dollar Amount of each initial Issuing Lender’s Letter of
Credit Commitment is set forth on Schedule 2.19.

 

“Letter of Credit Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.

 

“Letter of Credit Disbursement” means a payment made by the Issuing Lender
pursuant to a Letter of Credit.

 

22

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning set forth in Section 2.08.

 

“Letter of Credit Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by each
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“Letter of Credit Sublimit” means a Dollar Amount equal to $100,000,000.

 

“LIBO Screen Rate” means, for any day and time, with respect to a Euro-Currency
Borrowing for any Interest Period or any determination of the Base Rate pursuant
to clause (iii) of the definition thereof, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided, that if the LIBO Screen Rate determined pursuant to the
foregoing shall be less than 0%, such rate shall be deemed to be 0% for purposes
of this Agreement.

 

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means an Australian Bill Rate, Base Rate Loan, Canadian Prime Rate Loan,
CDOR Rate Loan, HIBOR Rate Loan, Euro-Currency Loan or a Competitive Bid Loan
and “Loans” means Australian Bill Rate Loans, Base Rate Loans, Canadian Prime
Rate Loans, CDOR Rate Loans, HIBOR Rate Loans,

 

23

--------------------------------------------------------------------------------


 

Euro-Currency Loans or Competitive Bid Loans or any combination of the
foregoing.

 

“Loan Document” means this Agreement, including without limitation, schedules
and exhibits hereto and any agreements entered into in connection herewith,
including amendments, modifications or supplements thereto or waivers thereof,
any Notes and any other documents prepared in connection with the other Loan
Documents, if any.

 

“London Interbank Offered Rate” means, with respect to any Euro-Currency
Borrowing for any Interest Period or any determination of the Base Rate pursuant
to clause (iii) of the definition thereof, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (other than any Euro-Currency Borrowing in Sterling, which will
be determined on the date of commencement of such Interest Period); provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the London Interbank
Offered Rate shall be the Interpolated Rate, subject to Section 8.01(a) in the
event that the Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided, further, that if the London Interbank
Offered Rate determined in accordance with the foregoing would otherwise be less
than 0%, such rate shall be deemed to be 0% for purposes of this Agreement.

 

“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole.

 

“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $175,000,000.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of the Company and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $175,000,000.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these

 

24

--------------------------------------------------------------------------------


 

purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Non-Extending Lender” has the meaning set forth in Section 2.22(b).

 

“Non-U.S. Lender” has the meaning set forth in Section 8.04(d).

 

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

 

“Notice of Issuance” has the meaning set forth in Section 2.19.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than 0%,
such rate shall be deemed to be 0% for purposes of this Agreement.

 

“Obligors” means the Company and the other Borrowers, and “Obligor” means any
one of them.

 

“Outstanding Committed Amount” means, as to any Lender at any time, the sum at
such time, without duplication, of (i) the aggregate principal amount of the
outstanding Committed Dollar Loans of such Lender at such time, (ii) the
aggregate Dollar Amount of the aggregate principal amount of the outstanding
Committed Alternative Currency Loans, Australian Dollar Loans, Canadian Dollar
Loans and HK Dollar Loans of such Lender at such time and (iii) the aggregate
Dollar Amount of such Lender’s Letter of Credit Liabilities at such time.

 

25

--------------------------------------------------------------------------------


 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Securitization Financing” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Company and/or any of its Subsidiaries, and
financing secured by the assets so sold, including, without limitation, any
revolving purchase(s) of such assets; provided (a) all such sales are made at
fair market value (as determined in good faith by the Company) and (b) that such
financing shall be non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Company or any Subsidiary (other than a special purpose Subsidiary with
no assets other than the financial assets which are the basis for such
financing).

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

26

--------------------------------------------------------------------------------


 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. at its Principal Office from time to time as its prime rate.  Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Principal Office” shall mean the principal office of JPMorgan Chase Bank, N.A.,
presently located at 270 Park Avenue, New York, New York 10017.

 

“Pro Rata Share” means, with respect to each Lender (other than a Defaulting
Lender) at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender and the denominator of which is the total amount of the Commitments,
subject to adjustment as provided in Section 2.20(a)(iii); provided that if the
commitment of each Lender to make Loans and the obligation of each Issuing
Lender to make Letter of Credit Credit Extensions have been terminated pursuant
to Section 2.09 or Section 6.01, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof and any Lender’s status as a Defaulting Lender at the time
of determination.

 

“Proxy Statement” means the Proxy Statement of the Company, dated as of
September 23, 2016, for the Annual Meeting of Stockholders.

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31.

 

“Rate Fixing Date” means, with respect to any Interest Period, the day on which
quotes for deposits in the relevant currency for such Interest Period are
customarily taken in the London interbank market for delivery on the first day
of such Interest Period.

 

“Reference Banks” means (i) in connection with any determination of the London
Interbank Offered Rate, the principal London offices, (ii) in connection with
any determination of the HIBOR Rate, the principal Hong Kong offices and
(iii) in connection with any determination of the Australian Bill Rate, the
principal Sidney offices, in each case, of one or more Lenders selected by the
Administrative Agent from time to time and consented to by such Lender or
Lenders (such consent not to be unreasonably withheld, conditioned or delayed).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

27

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reimbursement Obligation” has the meaning set forth in Section 2.19(d).

 

“Required Lenders” means at any time Lenders having in excess of 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the Total Outstanding Amount.

 

“Revolving Credit Period” means the period from and including the Closing Date
to but not including the earlier of the Termination Date and the date of
termination of the Commitments.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions (as of the date
of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria, but subject
to change).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council or the European Union, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
controlled or 50% or more owned, directly or indirectly, by one or more such
Persons.

 

“Senior Officer” means, with respect to any Person, the chief executive officer,
the chief operating officer, the president, the chief financial officer, the
general counsel, the chief accounting officer or the treasurer of such Person
(or in any case persons having substantially similar responsibilities regardless
of title).

 

“Significant Subsidiary” means at any time a Subsidiary that as at that time
would be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the Securities and Exchange Commission as in effect on the date
hereof; provided that each Eligible Subsidiary shall always be deemed to be a
Significant Subsidiary.

 

28

--------------------------------------------------------------------------------


 

“SPC” has the meaning specified in Section 10.06(f).

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Swiss Francs” means the lawful currency of the Swiss Confederation.

 

“Termination Date” means, as to any Lender, initially October 3, 2021, or, if
such day is not a Euro-Dollar Business Day, the next preceding Euro-Dollar
Business Day, as such date for such Lender may be extended from time to time
pursuant to Section 2.22.

 

“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance with
applicable law) are at the time directly or indirectly owned by the Company or
one or more other Wholly-Owned Consolidated Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered

 

29

--------------------------------------------------------------------------------


 

to the Lenders; provided that, if the Company notifies the Administrative Agent
that the Company wishes to amend any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent or the
Required Lenders, by notice to the Company, shall request an amendment to any
provision hereof for such purpose) , regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, and any such amendment, whether requested by the Company, the
Administrative Agent or the Required Lenders, shall be negotiated in good faith.

 

Section 1.03.  Types of Borrowing.  The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to a single Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type and currency
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period.  Borrowings are classified for purposes of this
Agreement either (a) by reference to the currency and/or pricing of Loans
comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Currency
Borrowing or a Competitive Bid Borrowing (excluding any such Borrowing
consisting of Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.01), and a “Euro-Currency Borrowing” is a Borrowing
comprised of Euro-Currency Loans), or (b) by reference to the provisions of
Article 2 under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.01 in which all Lenders participate in
proportion to their Commitments, while a “Competitive Bid Borrowing” is a
Borrowing under Section 2.03 in which the Lender participants are determined on
the basis of their bids in accordance therewith).

 

ARTICLE 2

THE CREDITS

 

Section 2.01.  Commitments To Lend.  (a) During the Revolving Credit Period,
each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans denominated in Dollars, Australian Dollars, Canadian
Dollars, HK Dollars or in an Alternative Currency to any Borrower pursuant to
this Section 2.01(a) from time to time in amounts such that (i) such Lender’s
Outstanding Committed Amount shall not exceed the amount of its Commitment,
(ii) the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments and (iii) the sum of the aggregate Dollar Amount of the aggregate
principal amount of all outstanding Committed Australian Dollar Loans, Committed
Canadian Dollar Loans, Committed HK Dollar Loans or Committed

 

30

--------------------------------------------------------------------------------


 

Alternative Currency Loans plus the aggregate Dollar Amount of the aggregate
Letter of Credit Liabilities for Letters of Credit in Australian Dollars,
Canadian Dollars, HK Dollars or an Alternative Currency shall not exceed the
Alternative Currency Sublimit.  Each Borrowing under this Section 2.01(a) shall
be (x) in the case of a Dollar-Denominated Borrowing, in a minimum aggregate
Dollar Amount of $20,000,000 and any larger multiple of $1,000,000 and (y) in
the case of an Australian Dollar Borrowing, Canadian Dollar Borrowing, Hong Kong
Dollar Borrowing or an Alternative Currency Borrowing, in a minimum aggregate
Dollar Amount of $5,000,000 and in integral multiples of 500,000 units of the
applicable currency (except that any such Borrowing may be in the aggregate
amount available in accordance with this Section 2.01(a) and Section 3.02) and
shall be made from the several Lenders ratably in proportion to their respective
Available Commitments.

 

(b)                Within the foregoing limits, any Borrower may borrow under
this Section, repay, or to the extent permitted by Section 2.12, prepay Loans
and reborrow at any time during the Revolving Credit Period under this Section.

 

(c)                 Committed Canadian Dollar Loans shall, at the option of the
Borrower, be made either by means of (i) Canadian Prime Rate Loans or (ii) CDOR
Rate Loans.

 

Section 2.02.  Notice of Committed Borrowing.  A Borrower shall give the
Applicable Agent notice (a “Notice of Committed Borrowing”) not later than
(i) in the case of an Alternative Currency Borrowing, 10:30 a.m. (London time),
on the third Euro-Currency Business Day before each such Alternative Currency
Borrowing; (ii) in the case of an Australian Bill Rate Borrowing, 10:30
a.m. (London time) on the fourth Euro-Currency Business Day before such
Australian Bill Rate Borrowing, (iii) in the case of a Base Rate Borrowing,
10:30 a.m. (New York City time) on the date of such Base Rate Borrowing; (iv) in
the case of a Canadian Prime Rate Borrowing, 10:30 a.m. (Toronto time), on the
Euro-Currency Business Day before such Canadian Prime Rate Borrowing; (v) in the
case of a CDOR Rate Borrowing, 10:30 a.m. (Toronto time), on the third
Euro-Currency Business Day before such CDOR Rate Borrowing; (vi) in the case of
a Euro-Dollar Borrowing, 10:30 a.m. (New York City time), on the third
Euro-Dollar Business Day before such Euro-Dollar Borrowing; (vii) in the case of
a HIBOR Rate Borrowing, 10:30 a.m. (Hong Kong time), on the fourth Euro-Currency
Business Day before such HIBOR Rate Borrowing, specifying:

 

(i)                                  the date of such Borrowing, which shall be
a Domestic Business Day in the case of a Base Rate Borrowing or a Euro-Currency
Business Day in the case of an Australian Bill Rate Borrowing, Canadian Prime
Rate Borrowing, CDOR Rate Borrowing, HIBOR Rate Borrowing, Euro-Currency
Borrowing or Alternative Currency Borrowing;

 

31

--------------------------------------------------------------------------------


 

(ii)                              the currency and the aggregate amount in the
relevant currency and the Dollar Amount of such Borrowing; provided that if no
currency is specified with respect to any requested Borrowing, then the Borrower
shall be deemed to have selected Dollars;

 

(iii)                          in the case of Committed Dollar Loans, whether
the Loans comprising such Borrowing are to bear interest initially at the Base
Rate or a Euro-Currency Rate; and

 

(iv)                          in the case of a Euro-Currency Borrowing,
Australian Bill Rate Borrowing, CDOR Rate Borrowing and HIBOR Rate Borrowing,
the duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and the location from which
payments of the principal and interest on such Borrowing will be made, which
will comply with the requirements of Section 2.14.

 

Section 2.03.  Competitive Bid Borrowings.  (a) The Competitive Bid Option.  In
addition to Committed Borrowings pursuant to Section 2.01, any Borrower may, as
set forth in this Section, request the Lenders during the Revolving Credit
Period to make offers to make Competitive Bid Loans to such Borrower.  The
Lenders may, but shall have no obligation to, make such offers and a Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

 

(b)                Competitive Bid Quote Request.  When a Borrower wishes to
request offers to make Competitive Bid Loans under this Section, it shall
transmit to the Administrative Agent by telex or facsimile transmission a
Competitive Bid Quote Request substantially in the form of Exhibit B hereto so
as to be received not later than 10:30 a.m. (New York City time) (or 10:30
a.m. (London time) in the case of a proposed Alternative Currency Borrowing) on
(x) the fourth Euro-Dollar Business Day prior to the date of Borrowing proposed
therein (or in the case of an Alternative Currency Borrowing, the fourth
Euro-Currency Business Day), in the case of a LIBOR Auction or (y) the Business
Day prior to the date of Borrowing proposed therein, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as such Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:

 

(i)                                  the proposed date of Borrowing, which shall
be a Euro-Dollar Business Day (or in the case of an Alternative Currency
Borrowing, a Euro-Currency Business Day) in the case of a LIBOR Auction or a
Domestic Business Day in the case of an Absolute Rate Auction in dollars,

 

32

--------------------------------------------------------------------------------


 

(ii)                              the proposed currency of such Borrowing,

 

(iii)                          the aggregate amount of such Borrowing, which
shall be (x) in the case of a Dollar-Denominated Borrowing, in a minimum
aggregate Dollar Amount of $20,000,000 and any larger multiple of $1,000,000 and
(y) in the case of an Alternative Currency Borrowing, in a minimum aggregate
Dollar Amount of $5,000,000 and in integral multiples of 500,000 units of the
applicable Alternative Currency,

 

(iv)                          the duration of the Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period, and

 

(v)                              whether the Competitive Bid Quotes requested
are to set forth a Competitive Bid Margin or a Competitive Bid Absolute Rate.

 

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within four Euro-Dollar Business Days (or such
other number of days as the applicable Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

 

(c)                 Invitation for Competitive Bid Quotes.  Promptly upon
receipt of a Competitive Bid Quote Request, the Administrative Agent shall send
to the Lenders by telex or facsimile transmission an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit C hereto, which shall constitute
an invitation by the applicable Borrower to each Lender to submit Competitive
Bid Quotes offering to make the Competitive Bid Loans to which such Competitive
Bid Quote Request relates in accordance with this Section.

 

(d)               Submission and Contents of Competitive Bid Quotes.  (i) Each
Lender may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid Quotes. 
Each Competitive Bid Quote must comply with the requirements of this subsection
(d) and must be submitted to the Administrative Agent by telex or facsimile
transmission at its offices specified in or pursuant to Section 10.01 not later
than (x) 9:30 a.m. (New York City time) (or 9:30 a.m. (London time) in the case
of an Alternative Currency Borrowing) on the third Euro-Dollar Business Day
prior to the proposed date of Borrowing (or in the case of an Alternative
Currency Borrowing, the third Euro-Currency Business Day), in the case of a
LIBOR Auction or (y) 9:30 a.m. (New York City time) (or 9:30 a.m. (London time)
in the case of an Alternative Currency Borrowing) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the applicable Borrower and the Administrative Agent shall
have mutually agreed and shall have notified to the Lenders not later than the
date of

 

33

--------------------------------------------------------------------------------


 

the Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective); provided that Competitive Bid
Quotes submitted by the Administrative Agent (or any affiliate of the
Administrative Agent) in the capacity of a Lender may be submitted, and may only
be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) one hour prior to the deadline for the other Lenders, in the case of a LIBOR
Auction or (y) 15 minutes prior to the deadline for the other Lenders, in the
case of an Absolute Rate Auction.  Subject to Articles 3 and 6, any Competitive
Bid Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the applicable Borrower.

 

(ii)                              Each Competitive Bid Quote shall be
substantially in the form of Exhibit D hereto and shall in any case specify:

 

(A)                                        the proposed date of Borrowing,

 

(B)                                         the principal amount of the
Competitive Bid Loan for which each such offer is being made, which principal
amount (w) may be greater than or less than the Commitment of the quoting
Lender, (x) must be (1) in the case of a Dollar-Denominated Borrowing,
$5,000,000 or a larger multiple of $1,000,000 and (2) in the case of an
Alternative Currency Borrowing, $500,000 or an integral multiple of 500,000
units of the applicable Alternative Currency, (y) may not exceed the principal
amount of Competitive Bid Loans for which offers were requested and (z) may be
subject to an aggregate limitation as to the principal amount of Competitive Bid
Loans for which offers being made by such quoting Lender may be accepted,

 

(C)                                         in the case of a LIBOR Auction, the
margin above or below the applicable London Interbank Offered Rate (the
“Competitive Bid Margin”) offered for each such Competitive Bid Loan, expressed
as a percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate,

 

(D)                                        in the case of an Absolute Rate
Auction, the rate of interest per annum (specified to the nearest 1/10,000th of
1%) (the “Competitive Bid Absolute Rate”) offered for each such Competitive Bid
Loan, and

 

(E)                                          the identity of the quoting Lender.

 

34

--------------------------------------------------------------------------------


 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

(iii)                          Any Competitive Bid Quote shall be disregarded if
it:

 

(A)                                        is not substantially in conformity
with Exhibit D hereto or does not specify all of the information required by
subsection (d)(ii) above;

 

(B)                                         contains qualifying, conditional or
similar language;

 

(C)                                         proposes terms other than or in
addition to those set forth in the applicable Invitation for Competitive Bid
Quotes; or

 

(D)                                        arrives after the time set forth in
subsection (d)(i).

 

(e)                 Notice to Borrower.  The Administrative Agent shall promptly
notify the applicable Borrower of the terms (x) of any Competitive Bid Quote
submitted by a Lender that is in accordance with subsection (d) and (y) of any
Competitive Bid Quote that amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request.  Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote.  The Administrative Agent’s notice to the applicable
Borrower shall specify (A) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (B) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may
be, so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.

 

(f)                  Acceptance and Notice by Borrower.  Not later than 10:30
a.m. (New York City time) (or 10:30 a.m. (London time) in the case of an
Alternative Currency Borrowing) on (x) the third Euro-Dollar Business Day prior
to the proposed date of Borrowing (or in the case of an Alternative Currency
Borrowing, the third Euro-Currency Business Day), in the case of a LIBOR Auction
or (y) the proposed date of Borrowing, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date

 

35

--------------------------------------------------------------------------------


 

of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), the applicable Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e).  In the case of acceptance,
such notice (a “Notice of Competitive Bid Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are
accepted.  The applicable Borrower may accept any Competitive Bid Quote in whole
or in part; provided that:

 

(i)                                  the aggregate principal amount of each
Competitive Bid Borrowing may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request;

 

(ii)                              the principal amount of each Competitive Bid
Borrowing must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency;

 

(iii)                          acceptance of offers may only be made on the
basis of ascending Competitive Bid Margins or Competitive Bid Absolute Rates, as
the case may be; and

 

(iv)                          the applicable Borrower may not accept any offer
that is described in subsection (d)(iii) or that otherwise fails to comply with
the requirements of this Agreement.

 

(g)                Allocation by Administrative Agent.  If offers are made by
two or more Lenders with the same Competitive Bid Margins or Competitive Bid
Absolute Rates, as the case may be, for a greater aggregate principal amount
than the amount in respect of which such offers are accepted for the related
Interest Period, the principal amount of Competitive Bid Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Lenders as nearly as possible (as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers. 
Determinations by the Administrative Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error.

 

Section 2.04.  Notice To Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Applicable Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the applicable
Borrower.

 

36

--------------------------------------------------------------------------------


 

(b)                On the date of each Borrowing, each Lender participating
therein shall (except as provided in subsection (c) of this Section):

 

(1)                              if such Borrowing is to be made in dollars,
make available its share of such Borrowing in dollars not later than 12:00 noon
(New York City time), in Federal or other funds immediately available in New
York City, to the Administrative Agent at its office specified in or pursuant to
Section 10.01; or

 

(2)                              if such Borrowing is to be made in Australian
Dollars, Canadian Dollars, HK Dollars or an Alternative Currency, make available
its share of such Borrowing in such currency (in such funds as may then be
customary for the settlement of international transactions in Australian
Dollars, Canadian Dollars, HK Dollars or such Alternative Currency, as
applicable) to the account of the Applicable Agent at such time and place as
shall have been notified by the Applicable Agent to the Lenders by at least
three Euro-Currency Business Days’ notice.

 

(c)                 Unless the Applicable Agent shall have received notice from
a Lender prior to the date of any Borrowing that such Lender will not make
available to the Applicable Agent such Lender’s share of such Borrowing, the
Applicable Agent may assume that such Lender has made such share available to
the Applicable Agent on the date of such Borrowing in accordance with subsection
(b) of this Section and the Applicable Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such share available to the Applicable Agent, such Lender and the
applicable Borrower severally agree to repay to the Applicable Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower until the
date such amount is repaid to the Applicable Agent, at (i) in the case of the
applicable Borrower, a rate per annum equal to the higher of the Federal Funds
Rate and the interest rate applicable thereto pursuant to Section 2.07 and
(ii) in the case of such Lender, the Federal Funds Rate (if such Borrowing is in
dollars), the applicable Australian Bill Rate (if such Borrowing is in an
Australian Dollars), the applicable CDOR Rate (if such Borrowing is in Canadian
Dollars), the applicable HIBOR Rate (if such Borrowing is in HK Dollars) or the
applicable London Interbank Offered Rate (if such Borrowing is in an Alternative
Currency).  If such Lender shall repay to the Applicable Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.

 

(d)               Each Lender may, at its option, make any Loan available to a
Borrower that is organized under the laws of a jurisdiction other than of the

 

37

--------------------------------------------------------------------------------


 

United States or a political subdivision thereof or make any Loan that is
denominated in Australian Dollars, Canadian Dollars, HK Dollars or in an
Alternative Currency by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of such Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

Section 2.05.  Evidence Of Debt.  (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
by such Borrower from time to time hereunder.

 

(b)                The Administrative Agent shall maintain accounts in which it
shall record (i) the Dollar Amount of each Loan made to a Borrower hereunder,
the class, type and, in the case of any Committed Alternative Currency Loans,
currency thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(c)                 The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of each Borrower
to repay the Lenders in accordance with the terms of this Agreement; provided
further that in the event of a conflict between the entries maintained by the
Administrative Agent and the Lender, the accounts of the Administrative Agent
shall prevail (absent manifest error), and provided further that in the event of
a conflict between the Register (maintained pursuant to Section 10.06(f)) and
the entries of maintained by the Administrative Agent (maintained pursuant to
clause (b) of this Section) the Register shall prevail (absent manifest error).

 

(d)               Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender, and its
registered assigns, substantially in the form of Exhibit A hereto.  Thereafter,
the Loans evidenced by each such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 10.06) be represented
by one or more promissory notes in such form payable to the payee named therein,
and its registered assigns.  Each reference in this Agreement to the “Note” of
such Lender shall be deemed to refer to and include any or all of such Notes.

 

38

--------------------------------------------------------------------------------


 

Section 2.06.  Maturity of Loans.  (a) Each Committed Loan shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.

 

(b)                Each Competitive Bid Loan shall mature, and the principal
amount thereof shall be due and payable, together with accrued interest thereon,
on the last day of the Interest Period applicable to such Loan.

 

Section 2.07.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate Margin plus the Base Rate for such day.  Such interest shall be payable
quarterly in arrears on each Quarterly Date and, with respect to the principal
amount of any Base Rate Loan converted to a Euro-Dollar Loan, on each date a
Base Rate Loan is so converted.  Any overdue principal of or interest on any
Base Rate Loan shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the sum of 2% plus the rate otherwise applicable to
Base Rate Loans for such day.

 

(b)                [Reserved].

 

(c)                 Each Canadian Prime Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the Canadian
Prime Rate Margin plus the Canadian Prime Rate for such day.  Such interest
shall be payable quarterly in arrears on each Quarterly Date.  Any overdue
principal of or interest on any Canadian Prime Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the rate otherwise applicable to Canadian Prime Rate Loans for such
day.

 

(d)               Each Australian Bill Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Australian Bill
Rate Margin plus the Australian Bill Rate applicable to such Interest Period. 
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day of such Interest Period.  Any overdue principal of or
interest on any Australian Bill Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Australian Bill Rate Loans for such day.

 

(e)                 Each CDOR Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable

 

39

--------------------------------------------------------------------------------


 

thereto, at a rate per annum equal to the sum of the CDOR Rate Margin plus the
CDOR Rate applicable to such Interest Period.  Such interest shall be payable
for each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day of
such Interest Period.  Any overdue principal of or interest on any CDOR Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the rate otherwise applicable to CDOR Rate
Loans for such day.

 

(f)                  Each HIBOR Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the HIBOR Rate Margin plus the
HIBOR Rate applicable to such Interest Period.  Such interest shall be payable
for each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day of
such Interest Period.  Any overdue principal of or interest on any HIBOR Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the rate otherwise applicable to HIBOR
Rate Loans for such day.

 

(g)                Each Euro-Currency Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Currency
Margin plus the London Interbank Offered Rate applicable to such Interest
Period.  Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day of such Interest Period.

 

(h)                Any overdue principal of or interest on any Euro-Currency
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the higher of (i) the sum of 2% plus the Euro-Currency Margin
plus the London Interbank Offered Rate applicable to the Interest Period for
such Loan and (ii) the sum of 2% plus the Euro-Currency Margin plus the average
(rounded upward, if necessary, to the next higher 1/16 of 1%) of the respective
rates per annum at which one day (or, if such amount due remains unpaid more
than three Euro-Currency Business Days, then for such other period of time not
longer than three months as the Administrative Agent may select) deposits in the
relevant currency in an amount approximately equal to such overdue payment due
to each of the Reference Banks are offered to such Reference Bank in the London
interbank market for the applicable period determined as provided above (or, if
the circumstances described in clause (a) or (b) of Section 8.01 shall exist, at
a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

 

40

--------------------------------------------------------------------------------


 

(i)                    Subject to Section 8.01, each Competitive Bid LIBOR Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
London Interbank Offered Rate for such Interest Period (determined in accordance
with Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Lender making such Loan in accordance with Section 2.03.  Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Lender making
such Loan in accordance with Section 2.03.  Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof.

 

(j)                    Any overdue principal of or interest on any Competitive
Bid Loan shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of 2% plus the Base Rate for such day.

 

(k)                The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder pursuant to Section 2.16.  The Administrative
Agent shall give prompt notice to the applicable Borrower and the participating
Lenders of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.

 

(l)                    Each Reference Bank agrees to use its best efforts to
furnish quotations to the Administrative Agent as contemplated by this Section. 
If any Reference Bank does not furnish a timely quotation, the Administrative
Agent shall determine the relevant interest rate on the basis of the quotation
or quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

 

Section 2.08.  Fees.  (a) Subject to Section 2.20, the Company shall pay to the
Administrative Agent for the account of the Lenders ratably a facility fee (the
“Facility Fee”), which shall accrue at the Facility Fee Rate (i) from and
including the Closing Date to but excluding the date of termination of the
Commitments in their entirety, on the average daily aggregate amount of the
Commitments (whether used or unused) and (ii) from and including such date of
termination to but excluding the date the Loans shall be repaid in their
entirety, on the average daily aggregate outstanding principal Dollar Amount of
the Loans.

 

(b)                Subject to Section 2.20, the Company shall pay to the
Administrative Agent (i) for the account of the Lenders ratably a letter of
credit fee (the “Letter of Credit Fee”) in Dollars accruing daily on the
aggregate Dollar

 

41

--------------------------------------------------------------------------------


 

Amount of all outstanding Letters of Credit at the Letter of Credit Fee Rate
(determined daily in accordance with the Pricing Schedule) and (ii) for the
account of each Issuing Lender a letter of credit fronting fee accruing daily on
the aggregate Dollar Amount of all Letters of Credit issued by such Issuing
Lender at a rate per annum mutually and separately agreed from time to time by
the Company and each Issuing Lender.  The Company shall also pay to each Issuing
Lender for its own account issuance, drawing, amendment and extension charges in
the amounts and at the times as agreed between the Company and such Issuing
Lender.

 

(c)                 Accrued fees under this Section shall be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the
Commitments in their entirety (and, in the case of clause (a), if later, the
date the Loans shall be repaid in their entirety and, in the case of clause (b),
if later, the date on which all Letters of Credit shall have been terminated).

 

Section 2.09.  Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no Loans or Letter of Credit Liabilities are outstanding at such time
or (ii) ratably reduce from time to time by an aggregate amount of $20,000,000
or a larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the Total Outstanding Amount.

 

Section 2.10.  Method of Electing Interest Rates.  (a) The Committed Australian
Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar Loans and
Dollar Loans included in each Committed Borrowing shall bear interest initially
at the type of rate specified by the applicable Borrower in the applicable
Notice of Committed Borrowing.  Thereafter, the applicable Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Group of Loans (subject in each case to Section 2.07(c) and the provisions of
Article 8 and the last sentence of this subsection (a)), as follows:

 

(i)                                  if such Loans are Base Rate Loans, the
applicable Borrower may elect to convert such Loans to Euro-Dollar Loans as of
any Euro-Dollar Business Day;

 

(ii)                              if such Loans are Euro-Dollar Loans, the
applicable Borrower may elect to convert such Loans to Base Rate Loans as of any
Domestic Business Day, or elect to continue such Loans as Euro-Dollar Loans for
an additional Interest Period as of any Euro-Dollar Business Day, subject to
Section 2.15 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Loans;

 

42

--------------------------------------------------------------------------------


 

(iii)                          [Reserved];

 

(iv)                          if such Loans are Australian Bill Rate Loans, the
applicable Borrower may elect to continue such Loans as Australian Bill Rate
Loans for an additional Interest Period as of any Euro-Currency Business Day,
subject to Section 2.15 in the case of any such conversion or continuation
effective on any day other than the last day of the then current Interest Period
applicable to such Loans;

 

(v)                              if such Loans are Canadian Prime Rate Loans,
the applicable Borrower may elect to convert such Loans to CDOR Rate Loans as of
any Euro-Currency Business Day;

 

(iv)                          if such Loans are CDOR Rate Loans, the applicable
Borrower may elect to convert such Loans to Canadian Prime Rate Loans as of any
Euro-Currency Business Day, or elect to continue such Loans as CDOR Rate Loans
for an additional Interest Period as of any Euro-Currency Business Day, subject
to Section 2.15 in the case of any such conversion or continuation effective on
any day other than the last day of the then current Interest Period applicable
to such Loans;

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:00 a.m. (New York
City time) on the third Euro-Dollar Business Day (or in the case of an
Australian Dollar Borrowing, Canadian Dollar Borrowing, HK Dollar Borrowing or
Alternative Currency Borrowing, the third Euro-Currency Business Day) before the
conversion or continuation selected in such notice is to be effective.  A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal Dollar Amount of the relevant Group of Loans; provided
that (i) such portion is allocated ratably among the Loans comprising such Group
and (ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each (x) in the case of a Dollar-Denominated
Borrowing, $20,000,000 or any larger multiple of $1,000,000 and (y) in the case
of an Australian Dollar Borrowing, Canadian Dollar Borrowing, HK Dollar
Borrowing or Alternative Currency Borrowing, $5,000,000 or an integral multiple
of 500,000 units of the applicable currency.  If no Notice of Interest Rate
Election is timely delivered prior to the end of an Interest Period for any
Euro-Dollar Loan, the Borrower shall be deemed to have elected that all Loans
having such Interest Period shall be converted to Base Rate Loans effective as
of the last day of such Interest Period.

 

(b)                Each Notice of Interest Rate Election shall specify:

 

43

--------------------------------------------------------------------------------


 

(i)                                  the Group of Loans (or portion thereof) to
which such notice applies;

 

(ii)                              the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                          if the Loans comprising such Group are to be
converted, the new type of Loans and, if the Loans being converted are to be
Australian Bill Rate Loans, CDOR Rate Loans or Euro-Dollar Loans, the duration
of the next succeeding Interest Period applicable thereto; provided that, if at
the time such notice is delivered an Event of Default has occurred and is
continuing, the duration of the Interest Period with respect to any Australian
Bill Rate Loans, CDOR Rate Loans, Euro-Dollar Loans to which such notice applies
shall be one month; and

 

(iv)                          if such Loans are to be continued as Australian
Bill Rate Loans, CDOR Rate Loans, Euro-Dollar Loans or HIBOR for an additional
Interest Period, the duration of such additional Interest Period; provided that,
if at the time such notice is delivered an Event of Default has occurred and is
continuing, the duration of the Interest Period with respect to any Australian
Bill Rate Loans, CDOR Rate Loans, Euro-Dollar Loans or HIBOR to which such
notice applies shall be one month.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                 Upon receipt of a Notice of Interest Rate Election from the
applicable Borrower pursuant to subsection (a) above, the Administrative Agent
shall promptly notify each Lender of the contents thereof and such notice shall
not thereafter be revocable by such Borrower.

 

(d)               A Borrower shall not be entitled to elect to convert any
Committed Dollar Loans to, or continue any Committed Dollar Loans for an
additional Interest Period as, Euro-Dollar Loans, in each case made to it, if a
Default shall have occurred and be continuing when such Borrower delivers notice
of such election to the Administrative Agent.

 

(e)                 An election by any Borrower to change or continue the rate
of interest applicable to any Group of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.02.

 

(f)                  The initial Interest Period for each Group of Committed
Alternative Currency Loans shall be specified by the applicable Borrower in the
applicable Notice of Borrowing.  The applicable Borrower may specify the
duration of each

 

44

--------------------------------------------------------------------------------


 

subsequent Interest Period applicable to such Group of Loans by delivering to
the Administrative Agent, not later than the time set forth in Section 2.02 with
respect to the relevant Type of Loan before the end of the immediately preceding
Interest Period, a notice specifying the Group of Loans to which such notice
applies and the duration of such subsequent Interest Period (which shall comply
with the provisions of the definition of Interest Period).  Such notice may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the Dollar Amounts of the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 and shall be in integral multiples of
500,000 units of Australian Dollars, Canadian Dollars, HK Dollars or the
relevant Alternative Currency.  If no such notice is timely received by the
Administrative Agent before the end of any applicable Interest Period, the
applicable Borrower shall be deemed to have elected that the subsequent Interest
Period for such Group of Loans shall have a duration of one month (subject to
the provisions of the definition of Interest Period).

 

Section 2.11.  Mandatory Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Termination Date and any
Loans then outstanding (together with accrued interest thereon) shall be due and
payable on such date.

 

Section 2.12.  Optional Prepayments.  (a)  Subject in the case of any Fixed Rate
Borrowing to Section 2.15, each Borrower may, upon at least one Domestic
Business Days’ notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Competitive Bid Borrowing bearing interest at the Base Rate
pursuant to Section 8.01) made to it or upon at least three Euro-Currency
Business Days’ notice to the Administrative Agent and the Applicable Agent (if
different), prepay any Euro-Currency Borrowing made to it, in each case in whole
at any time, or from time to time in part in an aggregate Dollar Amount not less
than $20,000,000 or in the case of any Loan denominated in dollars, any larger
multiple of $1,000,000, or in the case of any Australian Dollar Loan, Canadian
Dollar Loan, HK Dollar Loan or Committed Alternative Currency Loan in an
aggregate Dollar Amount not less than $5,000,000 or any larger integral multiple
of 500,000 units of the relevant currency, by paying (in the relevant currency)
the principal Dollar Amount to be prepaid together with accrued interest thereon
to the date of prepayment.  Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Borrowing.

 

(b)                A Borrower may not prepay all or any portion of the principal
amount of any Competitive Bid Loan made to it prior to the maturity thereof
except (i) as provided in subsection (a) above or (ii) with respect to any
particular Competitive Bid Loan, as agreed upon between the Lender making such
Loan and

 

45

--------------------------------------------------------------------------------


 

such Borrower so long as at the time such Borrower makes such prepayment no
Default has occurred and is continuing.

 

(c)                 Upon receipt of a notice of prepayment pursuant to this
Section, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s ratable share (if any) of such prepayment
and such notice shall not thereafter be revocable by the applicable Borrower.

 

Section 2.13.  Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments.  (a)  The Administrative Agent shall
determine the Dollar Amount of each Committed Australian Dollar Loan, Committed
Canadian Dollar Loan, Committed HK Dollar Loan or Committed Alternative Currency
Loan promptly after it receives the related Notice of Committed Borrowing, based
on the Exchange Rate on the second Euro-Currency Business Day, or, in the case
of any Committed HIBOR Rate Loans, on the fifth Euro-Currency Business Day,
before the date of Borrowing specified in such notice.  Thereafter, the
Administrative Agent shall redetermine the Dollar Amount of each Committed
Australian Dollar Loan, Committed Canadian Dollar Loan, Committed HK Dollar Loan
or Committed Alternative Currency Loan on the last Euro-Currency Business Day of
each calendar month while such Loan remains outstanding, based in each case on
the Exchange Rate on such Euro-Currency Business Day.  The Administrative Agent
shall promptly notify the applicable Borrower and the participating Lenders of
each Dollar Amount so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(b)                The Administrative Agent shall determine the Dollar Amount of
the Letter of Credit Liabilities related to each Letter of Credit promptly after
it receives the related Notice of Issuance, based on the Exchange Rate on the
third Euro-Currency Business Day before (or, solely in the case of a Letter of
Credit denominated in Sterling, on) the date of issuance specified in such
notice.  Thereafter, the Administrative Agent shall redetermine the Dollar
Amount of each Letter of Credit on the last Euro-Currency Business Day of each
calendar month while such Letter of Credit remains outstanding, based in each
case on the Exchange Rate on such Euro-Currency Business Day.  The
Administrative Agent shall promptly notify the applicable Borrower and the
participating Lenders of each Dollar Amount so determined, and its determination
thereof shall be conclusive in the absence of manifest error.

 

(c)                 If, (i) on the last day of any Interest Period for any
Borrowing, the Total Outstanding Amount at such time exceeds the aggregate
amount of Commitments, the relevant Borrower shall, on such day, prepay
Committed Loans included in such Borrowing in an amount equal to the lesser of
(x) such excess and (y) the amount of such Borrowing and (ii) on the last day of
any

 

46

--------------------------------------------------------------------------------


 

Interest Period for any Australian Dollar Borrowing, Canadian Dollar Borrowing,
HK Dollar Borrowing or Committed Alternative Currency Borrowing, the Dollar
Amount of the aggregate principal amount of outstanding Committed Australian
Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar Loans or
Committed Alternative Currency Loans exceeds the Alternative Currency Sublimit,
the relevant Borrower shall, on such date, prepay Committed Australian Dollar
Loans, Committed Canadian Dollar Loans, Committed HK Dollar Loans and Committed
Alternative Currency Loans included in such Borrowing in an amount equal to the
lesser of (x) such excess and (y) the amount of such Borrowing.

 

(d)               If, on the last Euro-Currency Business Day of any calendar
month, after any redetermination of the Dollar Amounts pursuant to
Section 2.13(a), the Total Outstanding Amount at such time exceeds 105% of the
aggregate amount of Commitments, then the Borrowers shall, on the last
Euro-Currency Business Day of the next calendar month (the “Prepayment Date”),
prepay one or more Groups of Borrowings in an aggregate principal amount equal
to the excess, if any, of the Total Outstanding Amount as of such Prepayment
Date over the then outstanding Commitments.

 

(e)                 If, on the last Euro-Currency Business Day of any calendar
month, after any redetermination of the Dollar Amounts pursuant to
Section 2.13(a), the aggregate Dollar Amount of the aggregate Committed
Australian Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar
Loans or Committed Alternative Currency Loans exceeds 105% of the Alternative
Currency Sublimit, then the Borrowers shall, on the Prepayment Date, prepay one
or more Groups of Borrowings in an aggregate principal amount equal to the
excess, if any, of the aggregate Dollar Amount of the aggregate Committed
Australian Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar
Loans or Committed Alternative Currency Loans as of such Prepayment Date over
the Alternative Currency Sublimit.

 

Section 2.14.  General Provisions as to Payments.  (a)  Each Borrower shall make
each payment of principal of, and interest on, the Loans and Letter of Credit
Liabilities denominated in Dollars and of fees hereunder, not later than 12:00
noon (New York City time) on the date when due, in Federal or other funds
immediately available in New York City, without defense, set-off or counterclaim
and free of any restriction or condition, to the Administrative Agent at its
address referred to in Section 10.01.  Each Borrower shall make each payment of
principal of, and interest on, the Committed Australian Dollar Loans, Committed
Canadian Dollar Loans, Committed HK Dollar Loans and Committed Alternative
Currency Loans in the relevant currency in such funds as may then be customary
for the settlement of international transactions in such currency, to such
account and at such time and at such place as shall have been notified by the
Applicable

 

47

--------------------------------------------------------------------------------


 

Agent to such Borrower and the Lenders by at least three Euro-Currency Business
Days’ notice (or, solely in the case of Alternative Currency Borrowings
denominated in Sterling, by at least one Euro-Currency Business Days’ notice). 
The Borrower may specify in any notice delivered to the Administrative Agent and
the Applicable Agent with respect to Australian Dollars, Canadian Dollars, HK
Dollars or any Alternative Currency, one or more locations from which such
Borrower may make payments of principal or of interest on any Committed
Australian Dollar Loan, Committed Canadian Loan, Committed HK Dollar Loan or
Committed Alternative Currency Loan in such currency; provided that the
Administrative Agent approve such location.  The Applicable Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders.  Whenever any payment of
principal of, or interest on, the Base Rate Loans, Letter of Credit Liabilities
denominated in Dollars or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day.  Whenever any payment of principal of, or
interest on, the Australian Dollar Loans, the Canadian Dollar Loans, the HK
Dollars Loans or the Euro-Currency Loans shall be due on a day which is not a
Euro-Currency Business Day, the date for payment thereof shall be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Currency Business Day.  Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day.  Whenever any
payment of principal of or interest on Letter of Credit Liabilities denominated
in Australian Dollars, Canadian Dollars, HK Dollars or in an Alternative
Currency shall be due on a day which is not a Euro-Currency Business Day, the
date for payment thereof shall be extended to the next succeeding Euro-Currency
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

(b)                Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that such Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate (if such amount
was distributed

 

48

--------------------------------------------------------------------------------


 

in dollars) or (ii) the rate per annum at which one-day deposits in the relevant
currency are offered to the Administrative Agent in the London interbank market
for such day (if such amount was distributed in an Alternative Currency).

 

Section 2.15.  Funding Losses.  If a Borrower makes any payment of principal
with respect to any Fixed Rate Loan, any Fixed Rate Loan is converted (pursuant
to Article 2, 6 or 8 or otherwise) or continued on any day other than the last
day of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if any Committed Alternative
Currency Loan is converted to a Loan denominated in dollars pursuant to
Article 8, or if a Borrower fails to borrow, prepay, convert or continue any
Fixed Rate Loans after notice has been given to any Lender in accordance with
Section 2.04(a), 2.12(a) or Section 2.10, respectively, such Borrower shall
reimburse each Lender within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such prepayment or conversion or continuation or
failure to borrow, prepay, convert or continue; provided that such Lender shall
have delivered to such Borrower and the Administrative Agent a certificate as to
the amount of such loss or expense and setting forth the calculation thereof in
reasonable detail, which certificate shall be conclusive in the absence of
manifest error.

 

Section 2.16.  Computation of Interest and Fees.  Interest based on the Prime
Rate, Canadian Prime Rate, CDOR Rate, Australian Bill Rate, HIBOR Rate and, in
the case of Committed Alternative Currency Loans denominated in Sterling, the
Euro-Currency Rate hereunder shall be computed on the basis of a year of 365
days and paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day); provided that if the
Administrative Agent reasonably determines that a different basis of computation
is the market convention for a particular Alternative Currency, such different
basis shall be used.

 

Section 2.17.  [Reserved].

 

Section 2.18.  Regulation D Compensation.  (a)  Each Lender may require each
Borrower to pay, contemporaneously with each payment of interest on the
Euro-Currency Loans, additional interest on the related Euro-Currency Loan of
such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the applicable London Interbank Offered Rate
divided by (B) one minus the Euro-Currency Reserve Percentage over (ii) the
applicable London Interbank Offered Rate.  Any Lender wishing to require

 

49

--------------------------------------------------------------------------------


 

payment of such additional interest (x) shall so notify such Borrower and the
Administrative Agent, in which case such additional interest on the
Euro-Currency Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Currency Business Days after the giving of such notice and
(y) shall notify such Borrower at least five Euro-Currency Business Days prior
to each date on which interest is payable on the Euro-Currency Loans of the
amount then due it under this Section.

 

(b)                [Reserved].

 

(c)                 If and so long as any Lender is required to comply with
reserve assets, liquidity, cash margin or other requirements of any monetary or
other authority (including any such requirement imposed by the European Central
Bank or the European System of Central Banks, but excluding requirements
referred to in subsection (a) above) in respect of any of such Lender’s
Euro-Currency Loans, such Lender may require each Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Euro-Currency Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan up to but not
exceeding the excess of (i) (A) the applicable Euro-Currency Rate divided by
(B) one minus the Euro-Currency Reserve Percentage over (ii) the applicable
Euro-Currency Rate.  Any Lender wishing to require payment of such additional
interest (x) shall so notify such Borrower and the Administrative Agent, in
which case such additional interest on the Euro-Currency Loans of such Lender
shall be payable to such Lender at the place indicated in such notice with
respect to each Interest Period commencing at least three Euro-Currency Business
Days after the giving of such notice and (y) shall notify such Borrower at least
five Euro-Currency Business Days prior to each date on which interest is payable
on the Euro-Currency Loans of the amount then due it under this Section.

 

(d)               Any additional interest owed pursuant to subsection (a),
(b) or (c) above shall be determined by the relevant Lender, which determination
shall be conclusive and binding for all purposes except in the case of manifest
error, and notified to each Borrower (with a copy to the Administrative Agent)
at least five Euro-Currency Business Days before each date on which interest is
payable for the relevant Loan, and such additional interest so notified to such
Borrower by such Lender shall be payable to the Administrative Agent for the
account of such Lender on each date on which interest is payable for such Loan.

 

Section 2.19.  Letters of Credit.  (a) Subject to the terms and conditions
hereof, each Issuing Lender agrees to issue Letters of Credit hereunder
denominated in Dollars, Australian Dollars, Canadian Dollars, HK Dollars, or in

 

50

--------------------------------------------------------------------------------


 

an Alternative Currency from time to time until the tenth day prior to the
Termination Date upon the request of the Company for its account or the account
of any Subsidiary; provided that, immediately after each Letter of Credit is
issued (i) the Total Outstanding Amount shall not exceed the aggregate amount of
the Commitments, (ii) the aggregate Dollar Amount of Letter of Credit
Liabilities shall not exceed the Letter of Credit Sublimit, (iii) the sum of the
aggregate Dollar Amount of the aggregate principal amount of all outstanding
Committed Australian Dollar Loans, Committed Canadian Dollar Loans, and
Committed HK Dollar Loans and Committed Alternative Currency Loans plus the
aggregate Dollar Amount of the aggregate Letter of Credit Liabilities for
Letters of Credit denominated in Australian Dollars, Canadian Dollars, HK
Dollars or in an Alternative Currency shall not exceed the Alternative Currency
Sublimit and (iv) the sum of (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by any Issuing Lender plus (y) the aggregate amount of
all Letter of Credit Disbursements made by such Issuing Lender that have not yet
been reimbursed by or on behalf of the Borrowers at such time shall not exceed
such Issuing Lender’s Letter of Credit Commitment; provided, further, that any
Issuing Lender may agree, in its sole discretion, to issue Letters of Credit in
excess of its Letter of Credit Commitment, so long as after giving effect to
such issuance, clauses (i), (ii) and (iii) of the immediately preceding proviso
are satisfied.  Upon the date of issuance by any Issuing Lender of a Letter of
Credit, such Issuing Lender shall be deemed, without further action by any party
hereto, to have sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have purchased from such Issuing Lender,
a participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion their respective Commitments bear to the aggregate
Commitments.

 

(b)                The Company shall give the applicable Issuing Lender notice
at least (i) five Euro-Currency Business Days prior to the requested issuance of
a Letter of Credit denominated in Australian Dollars, Canadian Dollars, HK
Dollars or in an Alternative Currency and (ii) three Domestic Business Days
prior to the requested issuance of a Letter of Credit denominated in dollars
specifying the date such Letter of Credit is to be issued, and describing the
terms of such Letter of Credit, the nature of the transactions to be supported
thereby and the proposed currency of such Letter of Credit (such notice,
including any such notice given in connection with the extension of a Letter of
Credit, a “Notice of Issuance”).  Upon receipt of a Notice of Issuance, the
applicable Issuing Lender shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of the amount of such Lender’s participation in such Letter of
Credit.  The issuance by any Issuing Lender of any Letter of Credit shall, in
addition to the conditions precedent set forth in Article 3, be subject to the
conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be satisfactory to the applicable Issuing Lender and
that the Company shall have executed and

 

51

--------------------------------------------------------------------------------


 

delivered such other instruments and agreements relating to such Letter of
Credit as the applicable Issuing Lender shall have reasonably requested.  The
extension or renewal of any Letter of Credit shall be deemed to be an issuance
of such Letter of Credit, and if any Letter of Credit contains a provision
pursuant to which it is deemed to be extended unless notice of termination is
given by the applicable Issuing Lender, such Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension.  Notwithstanding anything
to the contrary in this Agreement, no Issuing Lender shall be under any
obligation to issue, renew, amend or extend any Letter of Credit if:  (i) any
order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain the Issuing Lender from issuing, renewing,
amending or extending the Letter of Credit, or any law, rule, regulation or
treaty applicable to the Issuing Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Lender shall prohibit, or request that the Issuing Lender
refrain from, the issuance, renewal, amendment or extension of letters of credit
generally or the Letter of Credit in particular; (ii) any Change in Law shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date or (iii) the
Issuing Lender does not as of the issuance date of the requested Letter of
Credit issue, renew, amend or extend Letters of Credit in the requested
currency.

 

(c)                 Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Domestic Business Days prior to the Termination Date.

 

(d)               Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable Issuing
Lender shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Company and each other Lender as to the amount to be paid as
a result of such demand or drawing and the payment date.  The Company shall be
irrevocably and unconditionally obligated forthwith to reimburse the applicable
Issuing Lender for any amounts paid by such Issuing Lender upon any drawing
under any Letter of Credit, in the currency of such payment (a “Reimbursement
Obligation”) without presentment, demand, protest or other formalities of any
kind.  All such amounts paid by any Issuing Lender and remaining unpaid by the
Company shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of 2% plus (i) if such amount is denominated in
Dollars, the sum of the Base Rate Margin plus the Base Rate for such day,
(ii) if such amount is denominated in Australian Dollars, the

 

52

--------------------------------------------------------------------------------


 

rate otherwise applicable to Australian Bill Rate Loans for such day, (iii) if
such amount is denominated in Canadian Dollars, the rate otherwise applicable to
Canadian Prime Rate Loans for such day (iv) if such amount is denominated in HK
Dollars, the rate otherwise applicable to HIBOR Rate Loans for such day and
(v) if such amount is denominated in an Alternative Currency, the sum of the
Euro-Currency Margin plus the rate per annum at which one-day deposits in the
relevant currency are offered by the principal London office of the
Administrative Agent in the London interbank market for such day.  In addition,
each Lender will pay to the Administrative Agent, for the account of the
applicable Issuing Lender, immediately upon such Issuing Lender’s demand at any
time during the period commencing after such drawing until reimbursement
therefor in full by the Company, an amount equal to such Lender’s ratable share
of such drawing (in proportion to its participation therein), together with
interest on such amount for each day from the date of the applicable Issuing
Lender’s demand for such payment (or, if such demand is made after 12:00 noon
(New York City time) on such date, from the next succeeding Domestic Business
Day) to the date of payment by such Lender of such amount at a rate of interest
per annum equal to (i) if such amount is denominated in Dollars, the Federal
Funds Rate, (ii) if such amount is denominated in Australian Dollars, the
applicable Australian Bill Rate, (iii) if such amount is denominated in Canadian
Dollars, the applicable CDOR Rate (iv) if such amount is denominated in HK
Dollars, the applicable HIBOR Rate and (v) if such amount is denominated in an
Alternative Currency, the rate per annum at which one-day deposits in the
relevant currency are offered by the principal London office of the
Administrative Agent in the London interbank market for such day.  The
applicable Issuing Lender will pay to each Lender ratably all amounts received
from the Company for application in payment of its reimbursement obligations in
respect of any Letter of Credit, but only to the extent such Lender has made
payment to the Issuing Lender in respect of such Letter of Credit pursuant
hereto.

 

(e)                 The obligations of the Company under Section 2.19(d) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including without limitation the following circumstances:

 

(i)                                  the use which may be made of any Letter of
Credit by, or any acts or omission of, a beneficiary of any Letter of Credit (or
any Person for whom the beneficiary may be acting);

 

(ii)                              the existence of any claim, set-off, defense
or other rights that the Company may have at any time against a beneficiary of a
Letter of Credit (or any Person for whom the beneficiary may be acting), the
Lenders (including each Issuing Lender) or any other Person, whether in

 

53

--------------------------------------------------------------------------------


 

connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

 

(iii)                          any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein;

 

(iv)                          any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever;

 

(v)                              payment under a Letter of Credit to the
beneficiary of such Letter of Credit against presentation to the applicable
Issuing Lender of a draft or certificate that does not comply with the terms of
the Letter of Credit; or

 

(vi)                          any other act or omission to act or delay of any
kind by any Lender (including each Issuing Lender), the Administrative Agent or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this Section, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Company’s obligations hereunder.

 

(f)                  The Company hereby indemnifies and holds harmless each
Lender (including each Issuing Lender) and the Administrative Agent from and
against any and all claims, damages, losses, liabilities, costs or expenses
which such Lender or the Administrative Agent may incur (including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
any Issuing Lender may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights the
Company may have against such defaulting Lender)), and none of the Lenders
(including each Issuing Lender) nor the Administrative Agent nor any of their
officers or directors or employees or agents shall be liable or responsible, by
reason of or in connection with the execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit, including without
limitation any of the circumstances enumerated in Section 2.19(e) above, as well
as (i) any error, omission, interruption or delay in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, (ii) any loss or
delay in the transmission of any document required in order to make a drawing
under a Letter of Credit, and (iii) any consequences arising from causes beyond
the control of any Issuing Lender, including without limitation any government
acts, or any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit; provided that the Company shall not be required to
indemnify any Issuing Lender

 

54

--------------------------------------------------------------------------------


 

for any claims, damages, losses, liabilities, costs or expenses, and the Company
shall have a claim for direct (but not consequential) damage suffered by it, to
the extent found by a court of competent jurisdiction by final and nonappealable
judgment to have been caused by (x) the willful misconduct or gross negligence
of the applicable Issuing Lender in determining whether a request presented
under any Letter of Credit complied with the terms of such Letter of Credit or
(y) the applicable Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of the Letter of Credit.  Nothing in this Section 2.19(f) is intended
to limit the obligations of the Company under any other provision of this
Agreement.  To the extent the Company does not indemnify an Issuing Lender as
required by this subsection, the Lenders agree to do so ratably in accordance
with their Commitments.

 

(g)                If any Event of Default shall occur and be continuing, on the
day that the Company receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of Cash Collateral pursuant to this
paragraph, the Company shall Cash Collateralize an amount in cash in the
relevant currency equal to the Letter of Credit Liabilities as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company
described in clause (g) or clause (h) of Section 6.01.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Company under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Company’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing
Lender for Letter of Credit Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the Letter of Credit Liabilities at
such time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Company under this Agreement.  If the Company
is required to provide an amount of Cash Collateral hereunder as a result of the
occurrence and continuance of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Company within three
Euro-Dollar Business Days after all Events of Default have been cured or waived.

 

55

--------------------------------------------------------------------------------


 

(h)                From time to time, the Company may, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and by notice to the Lenders, designate as additional Issuing Lenders
one or more Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Lender of any appointment as an Issuing Lender hereunder shall
be evidenced by an instrument, which shall be in a form reasonably satisfactory
to the Company, such Lender and the Administrative Agent, shall set forth the
Letter of Credit Commitment of such Lender and shall be executed by such Lender,
the Company and the Administrative Agent and, from and after the effective date
of such agreement (i) such Lender shall have all the rights and obligations of
an Issuing Lender under this Agreement and (ii) references herein to the term
“Issuing Lender” shall be deemed to include such Lender in its capacity as an
Issuing Lender.

 

Section 2.20.  Defaulting Lenders.  (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                  Facility Fees shall cease to accrue, or to
be payable by the Company, on the Commitment of such Defaulting Lender pursuant
to Section 2.08(a) for the account of such Defaulting Lender or otherwise;

 

(ii)                              the Commitment or Outstanding Committed Amount
of such Defaulting Lender shall not be included in determining whether any
Lender, the Required Lenders or all Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.05); provided, however, that this clause (ii) shall not
(subject to Section 10.05) apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification specifically requiring the consent
of such Lender or each Lender affected thereby (and in circumstances where the
consent of “all Lenders” is required, such Defaulting Lender’s vote shall not be
included except (A) such Defaulting Lender’s Commitment may not be increased or
extended without its consent and (B) the principal amount of, or interest or
fees payable on, Loans or Letter of Credit Borrowings may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent); and

 

(iii)                          if any Letter of Credit Liabilities exist at the
time such Lender becomes a Defaulting Lender then:

 

(A)                                        all or any part of the Letter of
Credit Liabilities of such Defaulting Lender shall be reallocated among the non-

 

56

--------------------------------------------------------------------------------


 

Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent that after giving effect to such reallocation the Outstanding
Committed Amount of each non-Defaulting Lender does not exceed such Lender’s
Commitment;

 

(B)                                         if the reallocation described in
clause (A) above cannot, or can only partially, be effected, the Company shall
within three Domestic Business Days following notice by the Administrative
Agent, Cash Collateralize for the benefit of the Issuing Lenders only the
Company’s obligations corresponding to such Defaulting Lender’s Letter of Credit
Liabilities (after giving effect to any partial reallocation pursuant to clause
(A) above) in accordance with the procedures set forth in Section 2.19(g) for so
long as such Letter of Credit Liabilities are outstanding;

 

(C)                                         if the Company Cash Collateralizes
any portion of such Defaulting Lender’s Letter of Credit Liabilities pursuant to
clause (B) above, the Company shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.08(b) with respect to such Defaulting
Lender’s Letter of Credit Liabilities during the period such Defaulting Lender’s
Letter of Credit Liabilities are Cash Collateralized;

 

(D)                                        if the Letter of Credit Liabilities
of the non-Defaulting Lenders are reallocated pursuant to clause (A) above, then
the fees payable to the Lenders pursuant to Section 2.08(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares; and

 

(E)                                          if all or any portion of such
Defaulting Lender’s Letter of Credit Liabilities are neither reallocated nor
Cash Collateralized pursuant to Section 2.20(a)(iii)(A) or Section
2.20(a)(iii)(B) above, then, without prejudice to any rights or remedies of any
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.08(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities shall be payable to the Issuing Lenders until and to the extent that
such Letter of Credit Liabilities is reallocated and/or Cash Collateralized; and

 

(b)                So long as any Lender is a Defaulting Lender, no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the Defaulting Lender’s related exposure and its
then outstanding Letter of Credit Liabilities will be 100% covered in accordance
with the terms of

 

57

--------------------------------------------------------------------------------


 

this Agreement by the Commitments of the non-Defaulting Lenders and/or Cash
Collateral will be provided by the Company in accordance with
Section 2.20(a)(iii), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(a)(iii)(A) (and such Defaulting Lender shall
not participate therein).

 

(c)                 If (i) a Bankruptcy Event or a Bail-In Action with respect
to a Lender Parent shall occur following the date hereof and for so long as such
event shall continue or (ii) any Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Issuing Lender
shall be required to issue, amend or increase any Letter of Credit, unless the
Issuing Lenders shall have entered into arrangements with the Company or such
Lender, satisfactory to each Issuing Lender, to defease any risk to it in
respect of such Lender hereunder.

 

(d)               In the event that the Administrative Agent, the Company and
each Issuing Lender agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Liabilities of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Committed Loans of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Committed
Loans in accordance with its Pro Rata Share.

 

Section 2.21.  Incremental Increase in Commitments.  (a)  At any time, if no
Event of Default shall have occurred and be continuing, the Company may, if it
so elects but subject to due authorization by all necessary corporate action,
increase the aggregate amount of the Commitments (the “Incremental
Commitments”), either by designating one or more financial institutions not
theretofore Lenders to become a Lender (such designation to be effective only
with the prior written consent of the Administrative Agent, which consent will
not be unreasonably withheld or delayed), or by agreeing with one or more
existing Lenders that such Lender’s Commitment shall be increased.  The
Incremental Commitments shall be treated as Commitments for all purposes under
this Agreement, except as specifically addressed herein.  No Lender shall be
obligated to make any Incremental Commitment unless it shall elect to do so in
its sole and absolute discretion in response to the Company’s request.

 

(b)                Upon execution and delivery by the Company and such Lender or
other financial institution of an instrument (the “Incremental Commitment
Notice”) in form reasonably satisfactory to the Administrative Agent (which
instrument shall specify the amount of each Commitment), such existing Lender
shall have a Commitment as therein set forth or such other financial institution

 

58

--------------------------------------------------------------------------------


 

shall become a Lender with a Commitment as therein set forth and all the rights
and obligations of a Lender with such a Commitment hereunder; provided that:

 

(i)                                  the Company shall provide prompt notice of
such increase to the Administrative Agent, who shall promptly notify the
Lenders;

 

(ii)                              the amount of such Incremental Commitment,
together with all other increases in the aggregate amount of the Commitments
pursuant to this Section 2.21 since the date of this Agreement, shall not exceed
$500,000,000;

 

(iii)                          the Letter of Credit Sublimit and Alternative
Currency Sublimit shall each be increased by an amount which bears the same
ratio to the Increased Commitments as the Letter of Credit Sublimit and
Alternative Currency Sublimit, respectively, bears to the aggregate Commitments
then existing; and

 

(iv)                          after giving effect to such increase or new
Commitment, the amount of the Commitment of any Lender shall not exceed 20% of
the aggregate amount of the Commitments (excluding, for purposes of this clause
(iv), any increase resulting solely from the merger or the acquisition of one
Lender into or by another Lender).

 

Section 2.22.  Termination Date Extension.  (a)  The Company may, by notice to
the Administrative Agent given not less than 45 days and not more than 90 days
prior to each of the first and second anniversary of the Closing Date, request
that the Lenders extend the Termination Date for an additional one-year period,
in each such case.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each Lender thereof.  Each Lender shall respond to such
request in writing within 20 calendar days after such request and any failure of
a Lender to respond shall be deemed to be a denial of such request.  If the
Required Lenders agree to such extension, the Termination Date shall be extended
to the date specified in the Company’s extension request subject, with respect
to each Non-Extending Lender, to the provisions of Section 2.22(b).

 

(b)                If any Lender does not consent to any extension request
pursuant to Section 2.22(a) (a “Non-Extending Lender”) but the Required Lenders
agree to such extension (each such Lender, an “Extending Lender”), then (i) the
Termination Date for each Extending Lender shall be extended to the date
specified in the Company’s extension request and (ii) the Commitments of each
Non-Extending Lender shall, subject to the terms of Section 8.06, continue until
the Termination Date for such Non-Extending Lender in effect prior to such
extension.

 

59

--------------------------------------------------------------------------------


 

(c)                 Notwithstanding the terms of Section 10.05, the Company and
the Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
reflect, or provide for the integration of, any extension of a Termination Date
pursuant to this Section 2.22.

 

ARTICLE 3

CONDITIONS

 

Section 3.01.  Closing.  The closing hereunder shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Closing Date
unless otherwise indicated:

 

(a)                 the Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

 

(b)                (i) an opinion of Weil, Gotshal & Manges, LLP, counsel for
the Obligors, substantially in the form of Exhibit E-1 hereto and covering such
additional matters relating to the transactions contemplated hereby as the
Required Lenders may reasonably request, and (ii) an opinion of Baker & McKenzie
CVBA/SCRL, Belgium counsel for Estée Lauder NV, substantially in the form of
Exhibit E-2 hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;

 

(c)                 the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all reasonable out-of-pocket expenses to be
reimbursed or paid by the Company;

 

(d)               all documents the Administrative Agent may reasonably request
relating to the existence of each of the Company and Estée Lauder NV, the
corporate authority for and the validity of the execution and delivery of this
Agreement and the Notes, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;

 

(e)                 the Administrative Agent shall have received evidence
reasonably satisfactory to it that all principal of any loans outstanding under,
and all accrued interest and fees under, the Existing Credit Agreement shall
have been paid in full

 

60

--------------------------------------------------------------------------------


 

and that the commitments under the Existing Credit Agreement have been
terminated;

 

(f)                  the Administrative Agent shall have received a certificate
of an authorized officer of the Company certifying as to the satisfaction of the
conditions set forth in clauses (c) and (d) of Section 3.02 (provided that with
respect to clause (d) such certification shall apply to all representations and
warranties); and

 

(g)                receipt by the Lenders of all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

Section 3.02.  Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
any Issuing Lender to issue (or renew or extend the term of ) any Letter of
Credit is subject to the satisfaction of the following conditions:

 

(a)                 receipt by the Administrative Agent of a Notice of Borrowing
as required by Section 2.02 or Section 2.03, or receipt by the applicable
Issuing Lender of a Notice of Issuance as required by Section 2.19, as the case
may be;

 

(b)                the fact that, immediately after such Borrowing or issuance
of such Letter of Credit (i) the Total Outstanding Amount will not exceed the
aggregate amount of the Commitments, (ii) the aggregate amount of Letter of
Credit Liabilities will not exceed the Letter of Credit Sublimit, (iii) the sum
of the aggregate Dollar Amount of the aggregate principal amount of all
outstanding Committed Australian Dollar Loans, Committed Canadian Dollar Loans,
Committed HK Dollar Loans and Committed Alternative Currency Loans plus the
aggregate Dollar Amount of the aggregate Letter of Credit Liabilities for
Letters of Credit in Australian Dollars, Canadian Dollars, HK Dollars or an
Alternative Currency shall not exceed the Alternative Currency Sublimit and
(iv) the sum of (x) the aggregate undrawn amount of all outstanding Letters of
Credit issued by any Issuing Lender plus (y) the aggregate amount of all Letter
of Credit Disbursements made by such Issuing Lender that have not yet been
reimbursed by or on behalf of the Borrowers at such time shall not exceed such
Issuing Lender’s Letter of Credit Commitment; provided that any Issuing Lender
may agree, in its sole discretion, to issue Letters of Credit in excess of its
Letter of Credit Commitment, so long as after giving effect to such issuance,
clauses (i), (ii) and (iii) of the immediately preceding proviso are satisfied;

 

61

--------------------------------------------------------------------------------


 

(c)                 the fact that, immediately before and after such Borrowing
or issuance of such Letter of Credit, no Default shall have occurred and be
continuing;

 

(d)               the fact that the representations and warranties of the
Company (and, in the case of a Borrowing or an issuance of a Letter of Credit by
an Eligible Subsidiary, of such Eligible Subsidiary) contained in this Agreement
(other than the representations and warranties in Sections 4.04(c) and 4.05)
shall be true in all material respects on and as of the date of such Borrowing
or issuance of such Letter of Credit (except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date; provided that if any such
representation or warranty is qualified by “materially”, “Material Adverse
Effect” or a similar term, such representation and warranty (as so qualified)
shall be true and correct in all respects); and

 

(e)                 the closing shall have occurred in accordance with
Section 3.01.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company (and, in the case of a Borrowing
or an issuance of a Letter of Credit by an Eligible Subsidiary, of such Eligible
Subsidiary) on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.

 

Section 3.03.  First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of each Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

 

(a)                 receipt by the Administrative Agent of an opinion of counsel
for such Eligible Subsidiary reasonably acceptable to the Administrative Agent
covering such matters relating to the transactions contemplated hereby as the
Lenders may reasonably request;

 

(b)                receipt by the Administrative Agent of all documents which it
may reasonably request relating to the existence of such Eligible Subsidiary,
the corporate authority of and the validity of the execution and delivery of the
Election to Participate, this Agreement and the Notes (if any) of such Eligible
Subsidiary, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent; and

 

62

--------------------------------------------------------------------------------


 

(c) receipt by the Lenders of all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

Section 3.04.  Existing Credit Agreement.  (a) On the Closing Date, the
“Commitments” and the “Alternative Currency Commitments”, if any, as defined in
the Existing Credit Agreement shall terminate.

 

(b)                The Lenders that are parties to the Existing Credit
Agreement, comprising the “Required Lenders” as defined therein, hereby waive
any requirement of notice of termination of the “Commitments” (as defined in the
Existing Credit Agreement) pursuant to Section 2.09 thereof.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

Section 4.01.  Corporate Existence and Power.  Each Obligor is an organization
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that the failure to have
such licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Company (and, as applicable, each
Eligible Subsidiary) of this Agreement and by the Company (and, as applicable,
each Eligible Subsidiary) of the Notes (if any) (A) are within the corporate
powers of the Company (and, as applicable, each Eligible Subsidiary), (B) have
been duly authorized by all necessary corporate action, (C) require no action by
or in respect of, or filing with, any governmental body, agency or official
(other than those which have been made and are in full force and in effect),
(D) do not contravene, or constitute a default under, (i) any provision of
applicable law or regulation, (ii) the certificate of incorporation,
organizational documents or by-laws of the Company (and, as applicable, each
Eligible Subsidiary), (iii) any agreement evidencing or governing Debt or of any
other agreement or instrument, or (iv) any judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries, except, in the case of
clauses (i), (iii) and (iv), as would not reasonably be expected to result in a
Material Adverse Effect, and (E) will not result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

 

63

--------------------------------------------------------------------------------


 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid, legal and
binding agreement of each Obligor and each Note (if any), when executed and
delivered by the Company (and, as applicable, any Eligible Subsidiary) in
accordance with this Agreement, will constitute a valid, legal and binding
obligation of the Company (and, as applicable, such Eligible Subsidiary), in
each case enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity, regardless of whether considered
in a proceeding in equity or law.

 

Section 4.04.  Financial Information.  (a)  The consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of June 30, 2016 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by KPMG LLP, a copy of which has been delivered to each
of the Lenders, fairly present, in all material respects and in conformity with
GAAP (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

(b)                [Reserved].

 

(c)                 On the Closing Date, there has been no material adverse
change in the business, financial position or results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole, since June 30,
2016.

 

Section 4.05.  Litigation.  Except as described in Schedule 4.05 and in the
Company’s Form 10-K or Form 10-Q most recently filed with the SEC, there is no
action, suit or proceeding pending against, or to the knowledge of any Obligor,
overtly threatened against or affecting, the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could have
a Material Adverse Effect, or which in any manner draws into question the
validity or enforceability of this Agreement or the Notes (if any).

 

Section 4.06.  Compliance with ERISA.  Except as would not reasonably be
expected to result in a Material Adverse Effect, (a) each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan and (b) no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting

 

64

--------------------------------------------------------------------------------


 

of a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

Section 4.07.  Environmental Matters.  In the ordinary course of its business,
the Company reviews the effect of Environmental Laws on the business, operations
and properties of the Company and its Subsidiaries, in the course of which it
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with Environmental Laws, any costs or liabilities in
connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities under Environmental Laws to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Company has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

 

Section 4.08.  Taxes.  Except as would not reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries have filed all United
States Federal income tax returns and all other tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company or any Subsidiary, other than
taxes due pursuant to any such assessment which are being contested in good
faith by appropriate proceedings.

 

Section 4.09.  Subsidiaries.  Each of the Company’s corporate Significant
Subsidiaries (other than the Eligible Subsidiaries, with respect to which
representations and warranties comparable to those set forth in this Section are
being made in Section 4.01) is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted, except to the
extent that the failure to be or have any of the foregoing could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.10.  Regulatory Restrictions on Borrowing.  No Obligor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.11.  Full Disclosure.  All information heretofore furnished by each
Obligor to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby, and all
such information hereafter furnished by each Obligor to the Administrative Agent

 

65

--------------------------------------------------------------------------------


 

or any Lender, in each case, when taken as a whole, does not or will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were (or
hereafter are) made.

 

Section 4.12.  Anti-Corruption Laws and Sanctions.  Each Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions, and each Borrower, its Subsidiaries and, to the
knowledge of such Borrower, their respective officers, employees and directors,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) any Borrower, any Subsidiary or, to the
knowledge of any Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of any Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, or use of proceeds of the Loans will violate Anti-Corruption
Laws or applicable Sanctions.

 

ARTICLE 5

COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable in respect of any Loan remains unpaid or any Letter of Credit
Liability remains outstanding:

 

Section 5.01.  Information.  The Company will furnish to each of the Lenders:

 

(a)                 as soon as available and in any event within 75 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of earnings and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of nationally recognized standing without any qualification or
exception which (i) is of a “going concern” or similar nature or (ii) relates to
the limited scope of examination of matters relevant to such financial
statements;

 

(b)                as soon as available and in any event within 40 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as

 

66

--------------------------------------------------------------------------------


 

of the end of such quarter, the related consolidated statements of earnings for
such quarter and the related consolidated statements of earnings and cash flows
for the portion of the Company’s fiscal year ended at the end of such quarter,
setting forth in the case of such statements of earnings and cash flows, in
comparative form the figures for the corresponding quarter (with respect to the
statement of earnings only) and the corresponding portion of the Company’s
previous fiscal year, all certified (subject to normal year-end adjustments) as
to fairness of presentation and GAAP applied on a consistent basis by the chief
financial officer or the chief accounting officer of the Company;

 

(c)                 within ten days after any Senior Officer of any Obligor
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth the details thereof and the action which
each Obligor is taking or proposes to take with respect thereto;

 

(d)               within ten days after the mailing thereof to the stockholders
of the Company generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(e)                 within ten days after the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Company shall have filed with the
Securities and Exchange Commission; provided that so long as the Company is a
reporting company (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission thereunder as in effect on
the date hereof), the furnishing of such registration statements and reports
shall be deemed satisfied upon posting of such registration statements and
reports on the SEC’s website (www.sec.gov/edgar);

 

(f)                  if and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the

 

67

--------------------------------------------------------------------------------


 

Internal Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer, the chief accounting officer or the treasurer of the Company setting
forth details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take, except in
the case of any events described in clauses (i) or (ii), which individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect; and

 

(g)                from time to time such additional information regarding the
financial position or business of the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

 

For purposes of this Section, the Company’s obligation to deliver the items
referred to in Sections 5.01(a), (b), (d) and (e) will be deemed satisfied by
(i) the electronic delivery to the Administrative Agent of such items, (ii) the
posting of such items on a website to which the Lenders have access, and which
shall have been designated in a notice delivered to the Lenders and the
Administrative Agent or (iii) so long as the Company is a reporting company
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
the posting of such items on the SEC’s website (www.sec.gov/edgar) (it being
understood that in the case of Section 5.01(b), such posting will be deemed a
certification in satisfaction of the requirements of such clause).

 

Section 5.02.  Payment of Obligations.  The Company will pay and discharge, and
will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings or to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and will maintain, and will cause each Significant Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of any
of the same.

 

Section 5.03.  Insurance.  The Company will, and will cause each of its
Significant Subsidiaries to, maintain (either in the name of the Company or in
such Significant Subsidiary’s own name), with financially sound and responsible

 

68

--------------------------------------------------------------------------------


 

insurance companies or pursuant to a self-insurance program, insurance on all
their respective properties in at least such amounts, against at least such
risks and with such risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business; and will furnish
to the Lenders, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

Section 5.04.  Conduct of Business and Maintenance of Existence.  The Company
will preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect its
corporate existence and rights, privileges and franchises necessary or desirable
in the normal conduct of business (except, solely with respect to any
Significant Subsidiary that is not a Borrower, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect); provided
that nothing in this Section 5.04 shall prohibit the merger of a Significant
Subsidiary into the Company or the merger or consolidation of a Significant
Subsidiary with or into another Person if the corporation surviving such
consolidation or merger is a Subsidiary and if, in each case, after giving
effect thereto, no Default shall have occurred and be continuing.

 

Section 5.05.  Compliance with Laws.

 

(a)                     The Company will comply, and cause each Significant
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

(b)                    The Company will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Company, its Subsidiaries
and their respective directors, officers, employees, and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.06.  Inspection of Property, Books and Records.  The Company will
keep, and will cause each Significant Subsidiary to keep, proper books of record
and account in which full, true and correct entries shall be made in all
material respects of all dealings and transactions in relation to its business
and activities; and will permit, and will cause each Eligible Subsidiary to
permit, representatives of any Lender at such Lender’s expense to visit and
inspect any of its properties, to examine and make abstracts from any of its
books and records and to discuss its affairs, finances and accounts with its
officers, employees and

 

69

--------------------------------------------------------------------------------


 

independent public accountants, all at such reasonable times and as often as may
reasonably be desired; provided that (i) such inspections do not unreasonably
interfere with the operations of such Person and (ii) such Lender is subject to
the Company’s confidentiality obligations.

 

Section 5.07.  Mergers and Sales of Assets.  The Company will not,
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (x) the
Company is the corporation surviving such merger and (y) after giving effect to
such merger, no Default shall have occurred and be continuing.

 

Section 5.08.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by each Borrower for general corporate purposes as shall
be determined by the Company from time to time.  None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.  No Borrower will request any Borrowing or Letter of Credit, and
the Borrowers shall not, directly or, to their knowledge, indirectly, use the
proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permissible for a
Person required to comply with Sanctions or (C) in any manner that would result
in the violation of any Sanctions by any Borrower or any Subsidiary.

 

Section 5.09.  Negative Pledge.  The Company will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

 

(a)                     Liens existing on the date of this Agreement securing
Debt outstanding on the date of this Agreement in an aggregate principal or face
amount not exceeding $50,000,000;

 

(b)                    any Lien existing on any asset of any Person at the time
such Person becomes a Subsidiary and not created in contemplation of such event;

 

(c)                     any Lien on any asset securing Debt incurred or assumed
for the purpose of financing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within

 

70

--------------------------------------------------------------------------------


 

90 days after the acquisition or substantial completion of construction thereof,
as the case may be;

 

(d)                   any Lien on any asset of any Person existing at the time
such Person is merged or consolidated with or into the Company or a Subsidiary
and not created in contemplation of such event;

 

(e)                     any Lien existing on any asset prior to the acquisition
thereof by the Company or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)                      any Lien arising out of the refinancing, extension,
renewal or refunding of any Debt secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Debt is not increased and
is not secured by any additional assets;

 

(g)                    Liens imposed by any governmental authority for taxes,
assessments, governmental charges, duties or levies not yet due or which are
being contested in good faith and by appropriate proceedings; provided adequate
reserves with respect thereto are maintained on the books of the Company and its
Consolidated Subsidiaries in accordance with GAAP;

 

(h)                    Customary Permitted Liens;

 

(i)                        Liens (other than Liens described in clauses (g) or
(h)) arising in the ordinary course of its business which (i) do not secure Debt
or Derivatives Obligations, (ii) do not secure any obligation in an amount
exceeding $300,000,000 and (iii) do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the operation of
its business;

 

(j)                        Liens on cash and cash equivalents securing
Derivatives Obligations; provided that the aggregate amount of cash and cash
equivalents subject to such Liens may at no time exceed $100,000,000;

 

(k)                    Liens securing Permitted Securitization Financings in an
aggregate principal or face amount at any date not to exceed the greater of
(i) $400,000,000 and (ii) 15% of Consolidated Tangible Net Worth at the last day
of the most recently ended fiscal quarter; and.

 

(l)                        Liens not otherwise permitted by the foregoing
clauses of this Section securing Debt in an aggregate principal or face amount
at any date not to exceed the greater of (i) $400,000,000 and (ii) 15% of
Consolidated Tangible Net Worth at the last day of the most recently ended
fiscal quarter.

 

Section 5.10.  Debt of Subsidiaries.  The Company will not permit any of its
Subsidiaries to incur or at any time be liable with respect to any Debt other

 

71

--------------------------------------------------------------------------------


 

than (i) Debt owing to the Company or a wholly owned Subsidiary, (ii) Debt
created under this Agreement, (iii) any commercial paper issued by an Eligible
Subsidiary the credit support for which is provided by this Agreement, (iv) Debt
in respect of trade letters of credit, (v) other Debt in an aggregate principal
amount outstanding not exceeding $600,000,000, (vi) Permitted Securitization
Financings in an aggregate principal or face amount at any date not to exceed
the greater of (A) $400,000,000 and (B) 15% of Consolidated Tangible Net Worth
at the last day of the most recently ended fiscal quarter and (vii) extensions,
refinancings, renewals or replacements of the Debt permitted above which, in the
case of any such extension, refinancing, renewal or replacement, does not
increase the amount of the Debt being extended, refinanced, renewed or replaced,
other than amounts incurred to pay the costs of such extension, refinancing,
renewal or replacement.  For purposes of this Section any preferred stock of a
Subsidiary held by a Person other than the Company or a Wholly-Owned Subsidiary
shall be included, at the higher of its voluntary or involuntary liquidation
value, in the “Debt” of such Subsidiary.

 

Section 5.11.  Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate (any such payment, investment, lease, sale, transfer, other
disposition or transaction, an “Affiliate Transaction”) except on an arms-length
basis on terms at least as favorable to the Company or such Subsidiary as terms
that could have been obtained from a third party who was not an Affiliate;
provided that the foregoing provisions of this Section shall not prohibit
(i) any such Person from declaring or paying any lawful dividend or other
payment ratably in respect of all of its capital stock of the relevant class so
long as, after giving effect thereto, no Default shall have occurred and be
continuing, (ii) any Affiliate Transaction approved by the independent directors
(or any committee thereof) of the board of directors of the Company or any
Subsidiary which is a party to such Affiliate Transaction, (iii) any Affiliate
Transaction disclosed in the Proxy Statement under the heading “Certain
Relationships and Related Transactions” or (iv) any Affiliate Transaction (other
than any Affiliate Transaction described in clauses (i), (ii) or (iii)) in which
the amount involved does not exceed $15,000,000.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 6
DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

(a)                     any Borrower shall fail to pay when due any principal of
any Loan or any Reimbursement Obligation or shall fail to pay any interest, fees
or other amounts payable hereunder within five Domestic Business Days of the due
date thereof;

 

(b)                    the Company shall fail to observe or perform any covenant
contained in Article 5, other than those contained in Sections 5.01 through
5.03, 5.05, 5.06 and 5.11; provided that with respect to Section 5.04, this
clause (b) shall apply only with respect to the corporate existence of the
Company;

 

(c)                     any Obligor shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those covered by
clause (a) or (b) above) for 30 days after notice thereof has been given to the
Company by the Administrative Agent at the request of any Lender;

 

(d)                   any representation, warranty, certification or statement
made by any Obligor in this Agreement or in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);

 

(e)                     the Company or any Subsidiary shall fail to make any
payment in respect of any Material Financial Obligations when due or within any
applicable grace period;

 

(f)                      any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt;

 

(g)                    the Company or any Significant Subsidiary shall commence
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;

 

73

--------------------------------------------------------------------------------


 

(h)                    an involuntary case or other proceeding shall be
commenced against the Company or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Company
or any Significant Subsidiary under the federal bankruptcy laws as now or
hereafter in effect;

 

(i)                        any member of the ERISA Group shall fail to pay when
due an amount or amounts which it shall have become liable to pay under Title IV
of ERISA; or notice of intent to terminate a Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default within the meaning of Section 4219(c)(5) of ERISA with respect to, one
or more Multiemployer Plans; and any such event or events described in this
Section 6.01(i) individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect;

 

(j)                        judgments or orders for the payment of money in
excess of $175,000,000 (net of any insurance with respect to which the carrier
has acknowledged coverage) shall be rendered against the Company or any
Subsidiary and such judgments or orders shall continue unsatisfied and unstayed
for a period of 30 days;

 

(k)                    there occurs a Change of Control; or

 

(l)                        the Guaranty or any provision thereof shall be found
or held invalid or unenforceable by a court of competent jurisdiction or the
Company shall have repudiated its obligations under the Guaranty;

 

then, following the occurrence and during the continuance of every such event,
the Administrative Agent shall (i) if requested by Required Lenders, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Lenders holding more than 50% of the aggregate principal
Dollar Amount of the Loans, by notice to the Company declare the Loans (together
with accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or

 

74

--------------------------------------------------------------------------------


 

other notice of any kind, all of which are hereby waived by each Obligor;
provided that in the case of any of the Events of Default specified in clause
6.01(g) or 6.01(h) above with respect to the Company or any other applicable
Obligor, without any notice to any Obligor or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans (together with accrued interest thereon) shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor.

 

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

 

Section 7.01.  Appointment and Authorizations.  Each of the Lenders and each of
the Issuing Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

Section 7.02.  Agents and Affiliates.  The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

Section 7.03.  Action by Agents.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.05), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating

 

75

--------------------------------------------------------------------------------


 

to the Company or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.05) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

Section 7.04.  Consultation with Experts.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for any Obligor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05.  Delegation of Duties.  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (or, if at any time the Commitments shall have been

 

76

--------------------------------------------------------------------------------


 

terminated, ratably in accordance with the aggregate outstanding principal
Dollar Amount of Loans of such Lender), indemnify the Administrative Agent, its
affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by any Obligor but without limiting their obligation
to do so) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder.

 

Section 7.07.  Resignation of Administrative Agent.  Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Borrower and shall resign if requested by
the Required Lenders.  Upon any such resignation, the Required Lenders shall
have the right to appoint a successor to the Administrative Agent approved by
the Company (such approval not to be unreasonably withheld, conditioned or
delayed); provided that no approval of the Company shall be necessary if an
Event of Default has occurred and is continuing.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Section 7.08.  Administrative Agent’s Fees.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

 

Section 7.09.  Other Agents Not Liable.  Nothing in this Agreement shall impose
upon Citibank, N.A., BNP Paribas, Bank of America, N.A. or The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in their capacities as Syndication Agents, or
JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc., BNP Paribas

 

77

--------------------------------------------------------------------------------


 

Securities Corp., Merrill Lynch, Pierce, Fenner & Smith Incorporated or The Bank
of Tokyo-Mitsubishi UFJ, Ltd., in their capacities as Joint Arrangers and Joint
Bookrunners, any duties or responsibilities whatsoever.  No Syndication Agent,
Joint Bookrunner and Joint Arranger shall have or deemed to have any fiduciary
relationship with any Lender.

 

Section 7.10.  Credit Decision.  Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Company and its affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Australian Bill Rate
Loan, CDOR Rate Loan, HIBOR Rate Loan, Euro-Currency Loan or Competitive Bid
LIBOR Loan:

 

(a)                     the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the London Interbank Offered Rate for such Interest Period,
or

 

(b)                    the Administrative Agent is advised by the Reference
Banks that deposits in the relevant currency (in the applicable amounts) are not
being offered to the Reference Banks in the relevant market for such Interest
Period, or

 

78

--------------------------------------------------------------------------------


 

(c)                     in the case of Euro-Currency Loans, Lenders having 50%
or more of the aggregate amount of the Commitments advise the Administrative
Agent that the London Interbank Offered Rate as determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Euro-Currency Loans in the relevant currency for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Australian Bill Rate Loan, CDOR Rate Loan,
HIBOR Rate Loan, or Euro-Currency Loans in the relevant currency or to continue
or convert outstanding Loans as or into Australian Bill Rate Loan, CDOR Rate
Loan, HIBOR Rate Loan, or Euro-Currency Loans in the relevant currency, as the
case may be, shall be suspended, (ii) each outstanding Australian Bill Rate
Loan, CDOR Rate Loan, HIBOR Rate Loan, and Euro-Currency Loan shall be prepaid
(or in the case of an affected Loan denominated in dollars, converted into a
Base Rate Loan) on the last day of the then current Interest Period applicable
thereto, (iii) unless the Borrower notifies the Administrative Agent at least
two Domestic Business Days before the date of any Fixed Rate Borrowing
denominated in dollars for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, (x) if such Fixed Rate Borrowing is a
Committed Dollar Borrowing, such Borrowing shall instead be made as a Base Rate
Borrowing and (y) if such Fixed Rate Borrowing is a Competitive Bid LIBOR
Borrowing, the Competitive Bid LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the Base Rate for such day and
(iv) any request for a Committed Australian Dollar Loan, Committed Canadian
Dollar Loan, Committed HK Dollar Loan or Committed Alternative Currency Loan
shall be ineffective.

 

Section 8.02.  Illegality.

 

(a)                     If, on or after the date of this Agreement, any Change
in Law shall make it unlawful or impossible for any Lender (or its Euro-Currency
Lending Office or Canadian Lending Office) to make, maintain or fund any of its
Australian Bill Rate Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-Currency
Loans in any currency and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Company, whereupon until such Lender notifies the Company and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Australian Bill Rate
Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-Currency Loans in such
currency, or to convert or continue outstanding Loans into Australian Bill Rate
Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-

 

79

--------------------------------------------------------------------------------


 

Currency Loans in such currency, shall be suspended.  Before giving any notice
to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Euro-Currency Lending Office or Canadian Lending Office if
such designation will avoid the need for giving such notice and will not, in the
sole judgment of such Lender, be otherwise disadvantageous to such Lender.  If
such notice is given, each Euro-Currency Loan of such Lender then outstanding in
such currency shall be converted at the Exchange Rate on the day of conversion
to a Base Rate Loan either (i) on the last day of the then current Interest
Period applicable to such Euro-Currency Loan if such Lender may lawfully
continue to maintain and fund such Loan to such day or (ii) immediately if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Loan to such day.

 

(b)                    If by reason of the fact that an Eligible Subsidiary is
organized in, or conducts business in, a jurisdiction outside the United States,
it is unlawful or impracticable under any applicable Law or regulation for such
Lender (or its Applicable Lending Office) to make or maintain Loans to such
Eligible Subsidiary, such Lender (an “Ineligible Lender”) shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
or maintain Loans to such Eligible Subsidiary shall be suspended.  If such
notice is given, the Company shall, effective on or before the date that such
Eligible Subsidiary shall have the right to make a Borrowing hereunder,
(i) replace or terminate the Commitments of such Ineligible Lender in accordance
with Section 2.09, (ii) cancel its request to designate such Subsidiary as an
Eligible Subsidiary hereunder or (iii) prepay each Loan of such Ineligible
Lender (x) in the case of any Euro-Currency Loan held by such Ineligible Lender,
on the last day of the then current Interest Period applicable thereto if such
Ineligible Lender may lawfully continue to maintain such Loan to such day or
(y) immediately if clause (x) does not apply.

 

Section 8.03.  Increased Cost and Reduced Return.  (a)  If on or after (x) the
date hereof, in the case of any Committed Loan or Letter of Credit or any
obligation to make Committed Loans or issue or participate in any Letter of
Credit or (y) the date of any related Competitive Bid Quote, in the case of any
Competitive Bid Loan, any Change in Law shall impose, modify or deem applicable
any reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding with respect to
any Euro-Currency Loan any such requirement with respect to which such Lender is
entitled to compensation during the relevant interest period under
Section 2.21), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any

 

80

--------------------------------------------------------------------------------


 

Lender (or its Applicable Lending Office) or shall subject any Lender to any
taxes (other than any taxes indemnified under Section 8.04 or excluded in the
definition of Taxes) on its Loans, loan principal, Letters of Credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
attributable or allocated thereto, or impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition affecting
its Fixed Rate Loans, its Note (if any) or its obligation to make Fixed Rate
Loans or its obligations hereunder with respect of Letters of Credit and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Fixed Rate Loan or
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Note (if any) with respect thereto, by an
amount deemed by such Lender to be material, then, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Company shall pay,
or shall cause another Borrower to pay, to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                    If any Lender, other than a Defaulting Lender, shall have
determined that, after the date hereof, any Change in Law, has or would have the
effect of reducing the rate of return on capital of such Lender (or its Parent)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or its Parent) could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.

 

(c)                     Each Lender will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will use reasonable efforts to designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.  A certificate of any Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder and the calculation thereof in reasonable
detail shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.  Notwithstanding anything to the contrary in this Section, the Company
or relevant Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Company or such Borrower of such Lender’s
intention to claim

 

81

--------------------------------------------------------------------------------


 

compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Company
or relevant Borrower pursuant to this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

Section 8.04.  Taxes.  (a)  For the purposes of this Section 8.04, the following
terms have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Obligor
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise, branch profits or similar taxes
imposed on it, by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, as a result of a present or former
connection, in each case, between such jurisdiction and the Lender or the
Administrative Agent and (ii) in the case of each Lender (other than an Assignee
pursuant to a request by a Borrower), any United States withholding tax
(including tax imposed by FATCA) imposed on such payments at the time such
Lender first becomes a party to this Agreement or designates a new Applicable
Lending Office, except with respect to an Assignee to the extent that its
assignor was entitled to receive additional amounts in relation to withholding
taxes pursuant to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

(b)                    Any and all payments by any Obligor to or for the account
of any Lender or the Administrative Agent hereunder or under any Note shall be
made without deduction for any Taxes or Other Taxes; provided that, if an
Obligor shall be required by law to deduct any Taxes or Other Taxes from any
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Obligor shall make such deductions,
(iii) such Obligor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) as soon
as practicable

 

82

--------------------------------------------------------------------------------


 

but in no event later than 30 days after the date of such payment, such Obligor
shall furnish to the Administrative Agent, at its address referred to in
Section 10.01, the original receipt or a certified copy of a receipt evidencing
payment thereof.

 

(c)                     Each Obligor agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be paid within 30 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

(d)                   Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any this
Agreement or any Note shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding
or any party to make any filings required by law.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable requirements of law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing,

 

(i) Each Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”), on or
prior to the date of its execution and delivery of this Agreement in the case of
each Lender listed on the signature pages hereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter if requested in writing by the Company (but only so long as such
Lender remains lawfully able to do so), shall provide the Company and the
Administrative Agent with two properly completed and duly executed copies of
(A) Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which exempts the Lender from United
States withholding tax or reduces the rate of withholding tax

 

83

--------------------------------------------------------------------------------


 

on payments of interest for the account of such Lender or certifying that the
income receivable pursuant to this Agreement is effectively connected with the
conduct of a trade or business in the United States; (B) in the case of a Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code: (i) a certificate to the effect
that such Lender is not: (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code; (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code; or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code; and (ii) two properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as appropriate; or (C) any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.  Such forms
shall be delivered by any Non-U.S. Lender that changes its Applicable Lending
Office.

 

(ii)      Each Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender listed on
the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and from time to time thereafter if
requested in writing by the Company (but only so long as such Lender remains
lawfully able to do so), shall provide the Company and Administrative Agent with
two properly completed and duly executed copies of Internal Revenue Service form
W-9, or any subsequent versions or successor thereto as may be prescribed by
applicable law establishing that the Lender (or any Participant) is not subject
to United States backup withholding tax.

 

(e)                     For any period with respect to which a Lender has failed
to provide the Company or the Administrative Agent with the appropriate form
pursuant to Section 8.04(d) (unless such failure is due to a change in treaty,
law or regulation occurring subsequent to the date on which such form originally
was required to be provided), such Lender shall not be entitled to
indemnification under Section 8.04(b) or (c) with respect to Taxes imposed by
the United States; provided that if a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

 

84

--------------------------------------------------------------------------------


 

(f)                      If any Obligor is required to pay additional amounts to
or for the account of any Lender pursuant to this Section, then such Lender
will, upon request by such Obligor, use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if, in the sole judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.

 

(g)                    If a payment made to a Lender under this Agreement or any
Note would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                    If the Administrative Agent or any Lender determines, in
its sole discretion, that it has received a refund including a refund that such
Administrative Agent or Lender decided to apply to future Taxes, a refund of any
indemnified Taxes or Other Taxes as to which it has been indemnified by any
party or with respect to which such party has paid additional amounts pursuant
to this Section 8.04, it shall pay over such refund to such party (but only to
the extent of indemnity payments made, or additional amounts paid, by such party
under this Section 8.04 with respect to the indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund), and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund); provided that such party,
upon the request of the Administrative Agent or such Lender agrees to repay the
amount paid over to such party (plus any penalties, interest or other charges
imposed by the relevant governmental authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such governmental authority.  Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
any Lender be required to pay any amount to any party pursuant to this paragraph
(h) to the extent that the payment thereof would place the Administrative Agent
or Lender in a less favorable net after-Tax position than the Administrative
Agent or such

 

85

--------------------------------------------------------------------------------


 

Lender would have been in if the Tax subject to indemnification had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the relevant party or any other Person.

 

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(i) the obligation of any Lender to make, or to convert or continue outstanding
Loans to, Euro-Currency Loans in any currency has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Currency Loans in any currency and the Company
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Company that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a)                     all Loans which would otherwise be made by such Lender
as (or continued as or converted into) Euro-Currency Loans in such currency
shall be made instead as Base Rate Loans (in the case of Committed Alternative
Currency Loans, in the same Dollar Amount as the Euro-Currency Loan that such
Lender would otherwise have made in the Alternative Currency (on which interest
and principal shall be payable contemporaneously with the related Fixed Rate
Loans of the other Lenders); and

 

(b)                    after each of its Euro-Currency Loans in such currency
has been repaid (or converted to a Base Rate Loan), all payments of principal
which would otherwise be applied to repay such Fixed Rate Loans shall be applied
to repay its Base Rate Loans instead.

 

If such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan denominated in the relevant currency, as
the case may be, on the first day of the next succeeding Interest Period
applicable to the related Euro-Currency Loans of the other Lenders. If such Loan
is converted into an Committed Alternative Currency Loan, such Lender, the
Administrative Agent and the relevant Borrower shall make such arrangements as
shall be required (including increasing or decreasing the amount of such
Committed Alternative Currency Loan) so that such Committed Alternative Currency
Loan shall be in the same amount as it would have been if the provisions of this
Section had never applied thereto.

 

86

--------------------------------------------------------------------------------


 

Section 8.06.  Substitution of Lenders.  If (i) the obligation of any Lenders to
make Euro Currency Loans has been suspended pursuant to Section 8.02, (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, (iii) any Lender is
a Defaulting Lender, (iv) any Lender fails to give its consent for any amendment
or waiver requiring the consent of 100% of the Lenders or all affected Lenders
(and such Lender is an affected Lender) and for which the Required Lenders have
consented or (v) fails to give its consent to an extension of any Termination
Date to which the Required Lenders have consented, the Company shall have the
right, with the assistance of the Administrative Agent and the Issuing Lenders,
at the Company’s sole expense, to seek a substitute lender or lenders (which may
be one or more of the Lenders), satisfactory to the Company, the Administrative
Agent and the Issuing Lenders, without recourse to the applicable Lender, to
purchase the Loans and assume the Commitments and Letter of Credit Liabilities
of such Lender, for a purchase price equal to the aggregate outstanding
principal of such Loans and any funded and outstanding participations in Letter
of Credit Disbursements (together with any accrued and unpaid interest thereon
and breakage costs, if any) or such other purchase price as such Lender and
substitute lender or lenders shall agree upon provided that (a) such Lender
shall have received from the Company (or assignee Lender, if agreed) payment of
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents not otherwise contemplated in the purchase price referred to
above, (b) such assignment does not conflict with applicable law and (c) in the
case of any assignment resulting from a Lender becoming a non-consenting Lender,
the applicable assignee shall have consented to the applicable amendment, waiver
or consent.

 

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 9.01.  Corporate Existence and Power.  It is a company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is a Wholly-Owned Consolidated Subsidiary.

 

Section 9.02.  Corporate Governmental Authorization; No Contravention.  The
execution and delivery by it of its Election to Participate and its Notes (if
any), and the performance by it of this Agreement and its Notes (if any),
(A) are within its corporate powers, (B) have been duly authorized by all
necessary company action, (C) require no action by or in respect of, or filing
with, any governmental body, agency or official (other than those already
obtained or made

 

87

--------------------------------------------------------------------------------


 

and in full force and effect), (D) do not contravene, or constitute a default
under, (i) any provision of applicable law or regulation, (ii) its certificate
of incorporation, articles of incorporation (or the equivalent organizational
documents) or by-laws (or the equivalent governing documents), (iii) any
agreement evidencing or governing Debt or of any other agreement or instrument,
or (iv) any judgment, injunction, order or decree binding upon the Company or
such Eligible Subsidiary, except, in the case of clauses (i), (iii) and (iv), as
would not reasonably be expected to result in a Material Adverse Effect, and
(E) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries.

 

Section 9.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when and if executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity, regardless of whether considered in a proceeding in equity or law.

 

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (a) in the case of the
Company or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (b) in the case of any Lender, at its
address or facsimile number set forth in its Administrative Questionnaire,
(c) in the case of any Eligible Subsidiary, to it in care of the Company or
(d) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Company.  Each such notice, request or other communication shall
be effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent or the Issuing
Lenders under Article 2 or Article 8 shall not be effective until received.

 

Section 10.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or

 

88

--------------------------------------------------------------------------------


 

under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03.  Expenses; Indemnification.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent and the Joint
Arrangers, including reasonable fees and disbursements of special counsel for
the Administrative Agent (which in the absence of a conflict of interest shall
be limited to one primary counsel for the Administrative Agent and the Joint
Arrangers, collectively, plus, if advisable in the judgment of the
Administrative Agent, one local counsel per jurisdiction for the Administrative
Agent and the Joint Arrangers, collectively), in connection with the preparation
and administration of this Agreement, any waiver or consent hereunder or any
amendment hereof and (ii) all out of pocket expenses incurred by the
Administrative Agent, each Issuing Lender and each Lender including (without
duplication) the fees and disbursements of outside counsel, in connection with
any collection, bankruptcy, insolvency and other enforcement proceedings
resulting from any Event of Default.

 

(b)                    The Company agrees to indemnify the Administrative Agent,
each Issuing Lender, each Joint Arranger and each Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel (which, in the absence of a conflict of interest, shall be limited to
one primary counsel for the Indemnitees, collectively, plus, if advisable in the
judgment of such Indemnitees, one local counsel per jurisdiction for all such
Indemnitees, collectively), which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
overtly threatened relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.  Each Indemnitee agrees to notify the Company promptly of any
proceeding in respect of which it will seek indemnification hereunder; provided,
however, that the failure of any Indemnitee so to notify the Company shall not
affect the rights of such Indemnitee hereunder; but provided, further, that the
Company shall be entitled to assert by separate action against such Indemnitee
any claim for actual damages incurred by the Company as a consequence of such
failure by such Indemnitee to give such notice.  In the event any action, suit
or proceeding is brought against any Indemnitee by any Person other than a
Lender, the Administrative Agent, an Issuing Lender or any of their

 

89

--------------------------------------------------------------------------------


 

respective affiliates (a “third party action”), (i) the Company shall be
entitled, upon written notice to such Indemnitee, to assume the investigation
and defense thereof with counsel reasonably satisfactory to such Indemnitee
unless (x) the employment by such Indemnitee of separate counsel has been
specifically approved by the Company in writing or (y) the designated parties to
the proceeding in which such claim, demand, action or cause of action has been
asserted include (or are reasonably likely to include) both such Indemnitee and
any of the Obligor, or any Affiliate (each, a “designated related party”) and in
the opinion of counsel for such Indemnitee there exist one or more defenses that
may be available to such Indemnitee which are in conflict with those available
to any designated related party, (ii) such Indemnitee shall be entitled to
employ separate counsel and to participate in the investigation and defense of
any such third party action (whether or not the Company has elected to assume
such investigation and defense as contemplated by clause (i) above) and
(iii) the fees and expenses of any separate counsel employed by any Indemnitee
in connection with any such third party action shall be borne by such Indemnitee
except (x) under the circumstances contemplated by subclauses (x) and (y) of
clause (i) above or (y) if such Indemnitee has reasonably concluded that the
Company is failing actively and diligently to defend such third party action
(whether or not the Company has elected to assume such investigation and defense
as contemplated by clause (i) above).  The Company shall not settle or
compromise any action or claim without the relevant Indemnitee’s consent if the
settlement or compromise involves any performance by, or adverse admission of,
such Indemnitee.  To the extent permitted by applicable law, no party hereto
shall assert, and each such party hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this sentence shall relieve the
Company of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.  The obligations of the Company pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

Section 10.04.  Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan and Letter of Credit Liabilities held by it which is greater than
the proportion received by any other Lender in respect of the aggregate amount
of principal and interest due with respect to any Loan and Letter of Credit
Liability held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as

 

90

--------------------------------------------------------------------------------


 

may be required so that all such payments of principal and interest with respect
to the Loans and Letter of Credit Liabilities held by the Lenders shall be
shared by the Lenders pro rata; provided that nothing in this Section shall
impair the right of any Lender to exercise any right of set-off or counterclaim
it may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Obligors other than its indebtedness hereunder.  Each
Obligor agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Loan and Letter of Credit
Liability, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Obligor in the amount of such participation.

 

Section 10.05.  Amendments and Waivers.  Except as explicitly set forth in
Section 2.12(b), any provision of this Agreement or the Notes (if any) may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Obligor and the Required Lenders (and, if the rights or duties of
the Administrative Agent or the Issuing Lenders are affected thereby, by the
Administrative Agent and the Issuing Lenders, respectively); provided that,
except as explicitly set forth in Section 2.12(b) and subject to Section 2.20
with respect to any Defaulting Lender, no such amendment or waiver shall,
(x) (i) increase or decrease the Commitment of any Lender (except for a ratable
decrease in the Commitments of all Lenders) or subject any Lender to any
additional obligation unless signed by such Lender, (ii) reduce the principal of
or rate of interest on any Loan or the amount to be reimbursed in respect of any
Letter of Credit or any interest thereon or any fees hereunder unless signed by
each Lender directly affected thereby or (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or for reimbursement in respect
of any Letter of Credit or any fees hereunder or for any scheduled reduction or
termination of any Commitment unless signed by each Lender directly affected
thereby or (y) unless signed by all the Lenders (i) release the Company from any
of its obligations under Article 11, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
aggregate amount of the Letter of Credit Liabilities, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement or (iii) amend or waive
the provisions of Section 10.04, this Section 10.05, Section 10.06(a) or the
definition of Required Lenders.

 

Increases in Commitments and related modifications pursuant to Section 2.21 and
extension of Commitments and related modifications pursuant to Section 2.22 are
not amendments subject to the provisions of this Section.

 

Section 10.06.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and

 

91

--------------------------------------------------------------------------------


 

their respective successors and permitted assigns, except that (i) none of the
Obligors may assign or otherwise transfer any of its rights under this Agreement
without the prior written consent of all Lenders and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.

 

(b)                    Any Lender may at any time grant to one or more banks or
other institutions (each a “Participant”) participating interests in its
Commitments or any or all of its Loans and Letter of Credit Liabilities.  In the
event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to each Obligor and the Administrative
Agent, such Lender shall remain responsible for the performance of its
obligations hereunder, and each Obligor and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrowers hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Lender will not
agree to any modification, amendment or waiver of this Agreement described in
the proviso in Section 10.05 without the consent of the Participant.  Each
Obligor agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Section 2.18 and
Article 8 with respect to its participating interest as if it were a Lender.  An
assignment or other transfer which is not permitted by subsection (c) or
(d) below shall be given effect for purposes of this Agreement only to the
extent of and as a participating interest granted in accordance with this
subsection (b).  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error.

 

(c)                     With the prior written consent of the Administrative
Agent, the Issuing Lenders and, so long as no Event of Default has occurred and
is continuing, the Company, which consents shall not be unreasonably withheld or

 

92

--------------------------------------------------------------------------------


 

delayed (provided that the Company shall be deemed to have consented to any
assignment unless the Company shall object thereto by written notice to the
Administrative Agent within fifteen (15) Domestic Business Days after having
received a request for such consent) (provided, further, that if an Assignee (as
defined below) is an affiliate of any Lender, was a Lender immediately prior to
such assignment or is an Approved Fund, no such consent from the Administrative
Agent, Issuing Lenders or Company shall be required and no minimum assignment
amount shall apply to any such assignment), any Lender may at any time assign to
one or more banks or other institutions (each an “Assignee”; provided that none
of the Company or its Affiliates nor any natural person shall be an “Assignee”)
all, or a proportionate part (equivalent to an initial Commitment in an amount
of not less than $10,000,000) of all, of its rights and obligations under this
Agreement and the Notes (if any), and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit F hereto; provided that (i) such assignment may, but need
not, include rights of the transferor Lender in respect of outstanding
Competitive Bid Loans; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and the Commitment
assigned; (iii) the Assignee, if not already a Lender hereunder, shall deliver
to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more Credit Contacts to whom all syndicate-level
information (which may contain material non-public information about the
Obligors and their related parties or their respective securities) will be made
available; and (iv) no assignment shall be made to a Defaulting Lender.  Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with
Commitments as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Lender, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500.  The Assignee, if not already a Lender
hereunder, shall deliver to the Company and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.04.

 

(d)                   Any Lender may at any time assign all or any portion of
its rights under this Agreement and its Note (if any) to a Federal Reserve
Bank.  No such assignment shall release the transferor Lender from its
obligations hereunder.

 

93

--------------------------------------------------------------------------------


 

(e)                     No Assignee, Participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under
Section 8.03 or 8.04 than such Lender would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Company’s prior written consent or by reason of the provisions of Section 8.02,
8.03 or 8.04 requiring such Lender to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.  A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 8.04 unless such Participant agrees to comply with Section 8.04(d) as
though it were a Lender (it being understood that the documentation required
under Section 8.04(d) shall be delivered to the Participating Lender).

 

(f)                      The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans and Letter of Credit Liabilities owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(g)                    Upon its receipt of a duly completed Assignment and
Assumption Agreement executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (c) of this Section and any written consent to such assignment
required by paragraph (c) of this Section, the Administrative Agent shall accept
such Assignment and Assumption Agreement and record the information contained
therein in the Register; provided that if either the assigning Lender or the
Assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(b), Section 2.14(b), Section 2.19(a) or
Section 2.19(d), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption Agreement and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (including a Note as defined in Section 2.05(d)).

 

94

--------------------------------------------------------------------------------


 

(h)                    Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) sponsored by a Granting Lender and identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Company, the option to provide to the Company all or any part of any Loan
that such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitments
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary in this Section 10.06, any SPC may (i) with notice to, but without the
prior written consent of, the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institution providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans; provided that any such assignment to a
financial institution other than to the Granting Lender shall require the
consent of the Company and the Administrative Agent, which consent shall be
provided in the sole and absolute discretion of the Company or the
Administrative Agent, as the case may be, and (ii) disclose any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that any such Person (other than a rating agency) signs a
confidentiality agreement which contains substantially the same provisions as
set forth in Section 10.12.  As this Section 10.06(f) applies to any particular
SPC, this Section 10.06(f) may not be amended without the written consent of
such SPC.  Additionally, the Company shall not be subject to any increased costs
pursuant to Section 8.03, indemnity claims pursuant to Section 10.03(b) or
increased taxes pursuant to Section 8.04 (collectively, “Increased Costs”) with
respect to an SPC if the Company would not have been subjected to such Increased
Costs had the Loan not been funded (directly or indirectly) by the SPC and any
payment for any such Increased Costs shall be limited to the

 

95

--------------------------------------------------------------------------------


 

amounts that the Company would have been required to pay to the Granting Lender
if such Loan had not been so funded by the SPC; provided, however, that the SPC
shall be entitled to the benefits of Article 8 and Section 10.03 with respect to
the interest granted to it by the Granting Lender to the extent that the
Granting Lender was entitled to such benefits pursuant to this Agreement.

 

Section 10.07.  Collateral.  Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 10.08.  Governing Law, Submission to Jurisdiction .  This Agreement and
each Note (if any) shall be governed by and construed in accordance with the
laws of the State of New York.  Each Obligor hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Obligor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Section 10.09.  Service of Process.  Without limiting the foregoing, each
Eligible Subsidiary hereby irrevocably designates The Estée Lauder Companies
Inc., 767 Fifth Avenue, New York, New York 10153, as the designee, appointee and
agent of such Eligible Subsidiary to receive, for and on behalf of such Eligible
Subsidiary, service of process in such respective jurisdictions in any legal
action or proceeding with respect to this Agreement or any Note.  It is
understood that a copy of such process served on such agent will be promptly
forwarded by mail to such Eligible Subsidiary at its address set forth opposite
its signature below, but the failure of such Eligible Subsidiary to receive such
copy shall not affect in any way the service of such process.

 

Section 10.10.  Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic,
facsimile,

 

96

--------------------------------------------------------------------------------


 

electronic mail or other written confirmation from such party of execution of a
counterpart hereof by such party).

 

Section 10.11.  WAIVER OF JURY TRIAL.  EACH OBLIGOR, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 10.12.  Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep any information delivered or made available by any Obligor
pursuant to this Agreement confidential from anyone other than persons employed
or retained by the Administrative Agent or such Lender who are engaged in
evaluating, approving, structuring or administering the credit facility
contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing such information (a) to any
persons employed or retained by the Administrative Agent or any other Lender who
are engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby, (b) to any other Person if reasonably incidental
to the administration of the credit facility contemplated hereby so long as such
Person agrees to keep such information confidential in accordance with the
provisions of this Section 10.12, (c) upon the order of any court or
administrative agency, (d) upon the request or demand of any regulatory agency
or authority, (e) which had been publicly disclosed other than as a result of a
disclosure by the Administrative Agent or any Lender prohibited by this
Agreement or, to the knowledge of the Administrative Agent or such Lender, by
any other Person as a result of a disclosure by such Person in violation of an
obligation of confidentiality, (f) to the extent necessary, in connection with
any litigation to which the Administrative Agent, any Lender or its subsidiaries
or Parent may be a party, (g) to the extent necessary in connection with the
exercise of any remedy hereunder, (h) to such Lender’s or the Administrative
Agent’s legal counsel and independent auditors, (i) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or (j) subject
to an agreement containing provisions substantially similar to those contained
in this Section, to (i) any actual or proposed Participant or Assignee or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations.  Each
Lender and the Administrative Agent shall give the Company prompt notice of any
disclosure made by such Lender or the Administrative Agent, as the case may be,
as permitted pursuant to clauses (c), (d) (other than any such disclosure made
by any Lender to bank examiners during any examination of such Lender conducted
in the ordinary course by such

 

97

--------------------------------------------------------------------------------


 

examiners) or (f) of this Section, but solely to the extent permitted by law
and, in the case of any disclosure permitted pursuant to clause (f), solely to
the extent that the interests of such Lender or the Administrative Agent, as the
case may be, and the applicable Obligor in the relevant litigation are not
adverse in any material respect.  Additionally, the Company agrees to maintain
the confidentiality of any information relating to a rate provided by the
Administrative Agent or any Reference Bank pursuant to the definition of
“Australian Bill Rate”, “CDOR Rate” or “London Interbank Offered Rate”, except
(a) to its directors, officers, employees, advisors or Affiliates on a
confidential and need-to-know basis in connection herewith, (b) as consented to
by the Administrative Agent or such Reference Lender, as applicable or (c) as
required by law (including securities laws and GAAP), regulation, judicial or
governmental order, subpoena or other legal process or is requested or required
by any governmental or regulatory authority or exchange (in which case the
Company agrees to inform the Administrative Agent or such Reference Bank, as
applicable, promptly thereof prior to such disclosure, unless the Company is
prohibited from giving such notice).

 

Section 10.13.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Eligible
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Euro-Currency Business Day immediately
preceding the day on which final judgment is given.

 

(b)                    The obligations of each Borrower in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Euro-Currency Business Day following receipt by the Applicable Creditor
of any sum adjudged to be so due in the Judgment Currency, the Applicable
Creditor may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Applicable Creditor in the Agreement Currency, such Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

98

--------------------------------------------------------------------------------


 

Section 10.14.  European Economic and Monetary Union.  (a) Definitions.  In this
Section 10.14 and in each other provision of this Agreement to which reference
is made in this Section 10.14 expressly or impliedly, the following terms have
the meanings given to them in this Section 10.14:

 

“Euro Unit” means the currency unit of the Euro;

 

“National Currency Unit” means the unit of currency (other than a Euro Unit) of
a Participating Member State;

 

(b)                    Redenomination and Eligible Currencies.  On the date on
which any state that is not a Participating Member State on the date hereof
becomes a Participating Member State, each obligation under this Agreement of a
party to this Agreement which has been denominated in the National Currency Unit
of such Participating Member State shall be redenominated into the Euro Unit in
accordance with EMU Legislation.

 

(c)                     Loans.  Any Loan in the currency of a state that becomes
a Participating Member State after the date hereof shall be made in the Euro
Unit after the date on which such state becomes a Participating Member State.

 

(d)                   Payments by the Administrative Agent to the Lenders.  Any
amount payable by the Administrative Agent to the Lenders under this Agreement
in the currency of a state that becomes a Participating Member State after the
date hereof shall be paid in the Euro Unit after the date on which such state
becomes a Participating Member State.

 

Section 10.15.  USA Patriot Act.  Each Lender subject to the Act hereby notifies
the Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the names and addresses of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act.

 

Section 10.16.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

99

--------------------------------------------------------------------------------


 

(a)                     the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Financial Institution;
and

 

(b)                    the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                             a reduction in full or in part or cancellation
of any such liability;

 

(ii)                         a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                     the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

Section 10.17.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 10.18.  No Fiduciary Duty.  The Company agrees that in connection with
all aspects of the Loans and Letters of Credit contemplated by this Agreement
and any communications in connection therewith, the Company and its
Subsidiaries, on the one hand, and the Administrative Agent, the Issuing
Lenders, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Issuing Lenders, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.  The Company
acknowledges and agrees that the Administrative Agent, each Issuing Lender, each
Lender and their Affiliates may have economic interests that conflict with those
of the Company and its Subsidiaries, their stockholders and/or their affiliates.

 

100

--------------------------------------------------------------------------------


 

ARTICLE 11
GUARANTY

 

Section 11.01.  The Guaranty.  The Company hereby unconditionally and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
each Loan made to each Borrower (other than the Company) pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by
each such Borrower under this Agreement (including any interest, fees, costs,
expenses and other obligations that accrue after the commencement of any
bankruptcy, insolvency, reorganization or similar case or proceeding, or which
would have accrued but for such case, proceeding or other action and whether or
not such interest, fees, costs, expenses or other obligations are allowed or
allowable as a claim in such case, proceeding or other action).  Upon failure by
any Borrower (other than the Company) to pay punctually any such amount, the
Company shall forthwith on demand pay the amount not so paid at the place and in
the manner and currency specified in this Agreement.

 

Section 11.02.  Guaranty Unconditional.  The obligations of the Company under
this Article 11 shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(i)                             any extension, renewal, settlement, compromise,
waiver or release in respect of any obligation of any other Borrower under this
Agreement or any Note, by operation of law or otherwise;

 

(ii)                         any modification or amendment of or supplement to
this Agreement or any Note;

 

(iii)                     any release, impairment, non-perfection or invalidity
of any direct or indirect security for any obligation of any other Borrower
under this Agreement or any Note;

 

(iv)                     any change in the corporate existence, structure or
ownership of any other Borrower, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any other Borrower or its assets or any
resulting release or discharge of any obligation of any other Borrower contained
in this Agreement or any Note;

 

(v)                         the existence of any claim, set-off or other rights
which the Company may have at any time against any other Borrower, the
Administrative Agent, any Issuing Lender, any Lender or any other Person,
whether in connection herewith or any unrelated transactions,

 

101

--------------------------------------------------------------------------------


 

provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(vi)                     any invalidity or unenforceability relating to or
against any Borrower for any reason of this Agreement or any Note, or any
provision of applicable law or regulation affecting any term of the obligations
guaranteed under this Article 11 or purporting to prohibit the payment by any
Borrower of the principal of or interest on any Note or any other amount payable
by any Borrower under this Agreement; or

 

(vii)                 any other act or omission to act or delay of any kind by
any Borrower, the Administrative Agent, any Issuing Lender, any Lender or any
other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to the Company’s obligations under this Article 11.

 

Section 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations under this Guaranty shall remain in
full force and effect until the Commitments shall have terminated, the principal
of and interest on the Loans and all other amounts payable by the Borrowers
under this Agreement shall have been paid in full and no Letter of Credit
Liabilities remain outstanding.  If at any time any payment of the principal of
or interest on any Loan, any reimbursement obligation or any other amount
payable by any Borrower under this Agreement is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Borrower or otherwise, the Company’s obligations under this Guaranty with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time.

 

Section 11.04.  Waiver by the Company.  The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrower or any other Person.

 

Section 11.05.  Subrogation.  Upon making any payment with respect to any other
Borrower under this Guaranty, the Company shall be subrogated to the rights of
the payee against such Borrower with respect to such payment; provided that the
Company shall not enforce any payment by way of subrogation until all amounts of
principal of and interest on the Loans and all other amounts payable by such
Borrower under this Agreement have been paid in full and no Letter of Credit
Liabilities remain outstanding.

 

102

--------------------------------------------------------------------------------


 

Section 11.06.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any other Borrower under this Agreement or the Notes
(if any) is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Company forthwith on demand
by the Agent made at the request of the requisite proportion of the Lenders
specified in Section 6.01 of this Agreement.

 

Section 11.07.  Limitation of Liability.  Notwithstanding the other provisions
of this Article 11, the obligations of the Company hereunder shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law of any
State of the United States of America.

 

Section 11.08.  Notice of Commitment Termination.  The Company hereby gives
notice that the Company wishes to terminate the commitments under the Existing
Credit Agreement, effective as of the Closing Date.  Each Lender that is a party
to the Existing Credit Agreement, by its execution hereof, waives any
requirement of prior notice set forth therein as a condition to the right of the
Company to terminate the commitments thereunder.

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE ESTÉE LAUDER COMPANIES INC., as Borrower and the Company

 

 

 

 

 

By:

 /s/ Adil Mistry

 

 

Name:

Adil Mistry

 

 

Title:

Senior Vice President and Corporate Treasurer

 

 

 

 

 

 

 

 

 

 

ESTÉE LAUDER NV, as Eligible Subsidiary

 

 

 

 

 

 

 

By:

 /s/ Adil Mistry

 

 

Name:

Adil Mistry

 

 

Title:

Senior Vice President and Corporate Treasurer

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and Lender

 

 

 

 

 

 

 

By:

/s/ Alicia Schreibstein

 

 

Name:

Alicia Schreibstein

 

 

Title:

 Executive Director

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., Toronto Branch

 

 

 

 

 

 

 

By:

/s/ Michael N. Tam

 

 

Name:

Michael N. Tam

 

 

Title:

Executive Director

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Syndication Agent, Issuing Lender and Lender

 

 

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

Name:

Michael Vondriska

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Syndication Agent, Issuing Lender and Lender

 

 

 

 

 

 

 

By:

/s/ Karim Remtoula

 

 

Name:

Karim Remtoula

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Gregoire Poussard

 

 

Name:

Gregoire Poussard

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Syndication Agent, Issuing Lender and Lender

 

 

 

 

 

 

 

By:

/s/ Kyle Lewis

 

 

Name:

Kyle Lewis

 

 

Title:

Associate

 

 

 

 

 

BANK OF AMERICA, N.A., Canada Branch, as a Lender

 

 

 

 

 

By:

/s/ Medina Sales De Andrade

 

 

Name:

Medina Sales De Andrade

 

 

Title:

Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Syndication Agent, Issuing Lender and
Lender

 

 

 

 

 

 

 

By:

/s/ Ravneet Mumick

 

 

Name:

Ravneet Mumick

 

 

Title:

Director

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, NA

 

 

 

 

 

 

 

By:

/s/ Thomas Foley

 

 

Name:

Thomas Foley

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Joyce P. Dorsett

 

 

Name:

Joyce P. Dorsett

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Industrial and Commercial Bank of China Limited New York Branch

 

 

 

 

 

 

 

By:

/s/ Xiaoyu Yang

 

 

Name:

Xiaoyu Yang

 

 

Title:

 Assistant Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Pinyen Shih

 

 

Name:

Pinyen Shih

 

 

Title:

 Executive Director

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Alexandre Charron

 

 

Name:

Alexandre Charron

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Societe Generale Corporate & Investment Banking

 

 

 

 

 

 

 

By:

/s/ Nigel Elvey

 

 

Name:

Nigel Elvey

 

 

Title:

 Director – Client Credit Group

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Mauricio Benitez

 

 

Name:

Mauricio Benitez

 

 

Title:

 Director

 

 

 

 

 

 

 

By:

/s/ Cara Younger

 

 

Name:

Cara Younger

 

 

Title:

 Director

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Sophia Love

 

 

Name:

Sophia E. Love

 

 

Title:

 Senior Vice President

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

LENDER

 

 

COMMITMENT

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

$160,000,000.00

 

 

 

 

 

 

Citibank, N.A.

 

 

$160,000,000.00

 

 

 

 

 

 

BNP Paribas

 

 

$160,000,000.00

 

 

 

 

 

 

Bank of America, N.A.

 

 

$160,000,000.00

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

$160,000,000.00

 

 

 

 

 

 

Goldman Sachs Bank N.A.

 

 

$100,000,000.00

 

 

 

 

 

 

HSBC Bank USA, N.A.

 

 

$100,000,000.00

 

 

 

 

 

 

U.S. Bank N.A.

 

 

$100,000,000.00

 

 

 

 

 

 

Industrial and Commercial Bank of China Limited New York Branch

 

 

$100,000,000.00

 

 

 

 

 

 

Royal Bank of Canada

 

 

$100,000,000.00

 

 

 

 

 

 

Societe Generale Corporate & Investment Banking

 

 

$100,000,000.00

 

 

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

 

$50,000,000.00

 

 

 

 

 

 

The Northern Trust Company

 

 

$50,000,000.00

 

 

 

 

 

 

TOTAL

 

 

$1,500,000,000

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

Each of “Facility Fee Rate”, “Letter of Credit Fee Rate”, “Base Rate and
Canadian Prime Rate Margin” and “Euro-Currency, Australian Bill Rate, CDOR Rate,
and HIBOR Rate Margin” means, for any day, the rate per annum set forth below in
the row opposite such term and in the column corresponding to the Pricing Level
that applies on such day:

 

Pricing

Level I

Level II

Level III

Level IV

Level V

Facility Fee Rate:

0.040%

0.045%

0.055%

0.070%

0.090%

Base Rate and Canadian Prime Rate Margin:

0.000%

0.000%

0.000%

0.000%

0.000%

Euro-Currency, Australian Bill Rate, CDOR Rate, and HIBOR Rate Margin:

0.460%

0.580%

0.695%

0.805%

0.910%

Letter of Credit Fee Rate:

0.460%

0.580%

0.695%

0.805%

0.910%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I Status” exists at any date if, at such date, the Company’s Unsecured
Long-Term Debt is rated AA or higher by S&P or Aa2 or higher by Moody’s.

 

“Level II Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated AA- or higher by S&P or Aa3 or higher by
Moody’s, and (ii) Level I Status does not exist.

 

“Level III Status” exists at any date if, at such date, (i)  the Company’s
Unsecured Long-Term Debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) neither Level I Status nor Level II Status exists.

 

“Level IV Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A or higher by S&P or A2 or higher by

 

--------------------------------------------------------------------------------


 

Moody’s, and (ii) neither Level I Status, Level II Status nor Level III Status
exists.

 

“Level V Status” exists at any date if, at such date, no other Status applies.

 

“Moody’s” means Moody’s Investors Services, Inc. (or any successor thereto).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement (the “Company’s Unsecured Long-Term
Debt”), and any ratings assigned to any other debt security of the Company shall
be disregarded.  The ratings in effect for any day are those in effect at the
close of business on such day. In the case of split ratings from S&P and
Moody’s, the rating to be used to determine the applicable Status is the higher
of the two (e.g., AA/Aa3 results in Level I Status); provided that if the split
is more than one full rating category, the rating one rating category below the
higher rating shall be used (e.g., AA-/A2 results in Level III Status and AA/B2
results in Level II Status).

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.19

 

ISSUING LENDER

LETTER OF CREDIT
COMMITMENT

 

 

JPMorgan Chase Bank, N.A.

$20,000,000

 

 

Citibank, N.A.

$20,000,000

 

 

BNP Paribas

$20,000,000

 

 

Bank of America, N.A.

$20,000,000

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$20,000,000

 

 

TOTAL

$100,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.05

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

 

New York, New York

 

 

 

___________ __ , 201_

 

For value received, ________________________, a __________ corporation (the
“Borrower”), promises to pay to the order of ______________________ (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement.  The Borrower promises to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates and in the
currency provided for in the Credit Agreement.  All such payments of principal
and interest shall be made (i) if in dollars, in lawful money of the United
States in Federal or other immediately available funds at the office of JPMorgan
Chase Bank, N.A., 270 Park Avenue, New York, New York, 10017, or (ii) if in
Australian Dollars, Canadian Dollars, HK Dollars or in an Alternative Currency,
in such funds as may then be customary for the settlement of international
transactions in such currency at the place specified for payment thereof
pursuant to the Credit Agreement.

 

All Loans made by the Lender, the respective types and maturities and currencies
thereof and all repayments of the principal thereof shall be recorded by the
Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding may be endorsed by the Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement, dated as of
October [3], 2016 (as the same may be amended, restated, amended and

 

--------------------------------------------------------------------------------


 

restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Estée Lauder Companies Inc., the Eligible Subsidiaries
referred to therein, the lenders listed on the signature pages thereof,
Citibank, N.A., BNP Paribas, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Issuing Lenders from time to time party thereto. 
Terms defined in the Credit Agreement are used herein with the same meanings. 
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

[Pursuant to the terms of the Credit Agreement, the Company has unconditionally
guaranteed the full and punctual payment of all amounts payable under this
Note.]

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.06 OF THE CREDIT
AGREEMENT.

 

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

 

[THE BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

 

 

 

 

 

Date

Amount of
Loan

Type of Loan

Amount of
Principal
Repaid

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

[Date]

 

To:

JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

 

 

From:

[BORROWER]

 

 

Re:

The Credit Agreement, dated as of October [3], 2016 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., the
Eligible Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A., BNP Paribas, Bank of America, N.A. and The Bank
of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the Issuing Lenders from time to time party thereto

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

 

Date of Borrowing:  __________________

 

Principal Amount1

Interest Period2

Currency

$

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

1  Amount must be, (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

2  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Competitive Bid Quote
Request to be executed and delivered by as of the date set forth above.

 

 

 

 

[BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

To:

[Name of Lender]

 

 

 

Re:       Invitation for Competitive Bid Quotes to [BORROWER] (the “Borrower”)

 

Pursuant to Section 2.03 of the Credit Agreement, dated as of October [3], 2016,
among The Estée Lauder Companies Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A., BNP
Paribas, Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Syndication Agents, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Issuing Lenders from time to time party thereto, we are pleased on behalf of the
Borrower to invite you to submit Competitive Bid Quotes to the Borrower for the
following proposed Competitive Bid Borrowing(s):

 

Date of Borrowing:  __________________

 

Principal Amount3

Interest Period4

Currency

$

 

 

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than 9:30 a.m. (New York City
time) on [date].

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

 

--------------------------------------------------------------------------------

3  Amount must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

4  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPETITIVE BID QUOTE

 

To:                                                                          
JPMorgan Chase Bank, N.A., as Administrative Agent

 

Re:                                                                         
Competitive Bid Quote to [BORROWER] (the “Borrower”)

 

In response to your invitation on behalf of the Borrower dated _____________ ,
20__ , we hereby make the following Competitive Bid Quote on the following
terms:

 

1.                                    Quoting Lender: 
________________________________

2.                                    Person to contact at Quoting Lender:

_____________________________

3.                                    Date of Borrowing: ____________________5

4.                                    We hereby offer to make Competitive Bid
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal
Amount6

Currency

Interest
Period7

Competitive Bid
[Margin]8

[Absolute Rate]9

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

5  As specified in the related Invitation.

 

6  Principal amount bid for each Interest Period may not exceed principal Dollar
Amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Lender is willing to lend.  Bids (w) may be
greater than or less than the Commitment of the Quoting Lender, (x) must be
(1) in the case of a Dollar-Denominated Borrowing, $5,000,000 or a larger
multiple of $1,000,000 and (2) in the case of an Alternative Currency Borrowing,
$500,000 or an integral multiple of 500,000 units of the applicable Alternative
Currency, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such Quoting Lender may be accepted

 

7  Not less than one month or not less than 7 days, as specified in the related
Invitation.  No more than five bids are permitted for each Interest Period
specified herein.

 

8  Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

 

9  Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

--------------------------------------------------------------------------------


 

[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $____________.]10

 

 

We understand and agree that the offer(s) set forth above are subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of
October [3], 2016 among The Estée Lauder Companies Inc., the Eligible
Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A., BNP Paribas, Bank of America, N.A. and The Bank
of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, yourselves, as
Administrative Agent, and the Issuing Lenders from time to time party thereto,
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) are accepted, in whole or in part.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------

10  See supra note 7.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

OPINION OF
COUNSEL FOR THE OBLIGORS

 

 

[To be provided separately]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

OPINION OF
COUNSEL FOR ESTÉE LAUDER NV

 

 

[To be provided separately]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of _________ , 20__ among [NAME OF ASSIGNOR] (the
“Assignor”), [NAME OF ASSIGNEE] (the “Assignee”), [THE ESTÉE LAUDER COMPANIES
INC.,] JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”) and the [ISSUING LENDERS].

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement, dated as of October [3], 2016 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., the
Eligible Subsidiaries referred to therein, the lenders listed on the signature
pages thereof, Citibank, N.A., BNP Paribas, Bank of America, N.A. and The Bank
of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the Issuing Lenders from time to time party
thereto;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate principal
Dollar Amount at any time outstanding not to exceed $__________;

 

WHEREAS, Committed Dollar Loans made to the Borrowers by the Assignor under the
Credit Agreement in the aggregate principal amount of $__________ are
outstanding at the date hereof;

 

[WHEREAS, Committed Alternative Currency Loans denominated in [currency] made to
the Borrowers under the Credit Agreement in the aggregate principal Dollar
Amount of $__________ are outstanding on the date hereof;] [Repeat this whereas
clause for loans outstanding in more than one currency]

 

[WHEREAS, Committed Australian Dollar Loans made to the Borrowers under the
Credit Agreement in the aggregate principal Dollar Amount of $__________ are
outstanding on the date hereof;]

 

[WHEREAS, Committed Canadian Dollar Loans made to the Borrowers under the Credit
Agreement in the aggregate principal Dollar Amount of $__________ are
outstanding on the date hereof;]

 

[WHEREAS, Committed HK Dollar Loans made to the Borrowers under the Credit
Agreement in the aggregate principal Dollar Amount of $__________ are
outstanding on the date hereof;]

 

--------------------------------------------------------------------------------


 

WHEREAS, Letters of Credit with a total Dollar Amount available for drawing
thereunder of $__________ are outstanding at the date hereof;

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in a Dollars Amount equal to $__________ (the “Assigned
Amount”), together with a corresponding portion of its outstanding Committed
Dollar Loans [Committed Australian Dollar Loans] [Committed Canadian Dollar
Loans] [Committed HK Dollar Loans] [, Committed Alternative Currency Loans
denominated in such currency] and Letter of Credit Liabilities, and the Assignee
proposes to accept assignment of such rights and assume the corresponding
obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions. All capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Facility Loans [Committed Australian Dollar Loans] [Committed Canadian Dollar
Loans] [Committed HK Dollar Loans] [and Committed Alternative Currency Loans
denominated in [currency]] made by the Assignor outstanding at Assignment
Effective Date (as defined below).  Following (i) the execution of this
Assignment and Assumption by the Assignor, the Assignee, [the Company,] the
Administrative Agent and each Issuing Lender, (ii) the Assignee’s completed
Administrative Questionnaire (unless the Assignee is already a Lender under the
Credit Agreement) and (iii) the payment of the amounts specified in
Section 10.06(c) of the Credit Agreement and Section 3 hereof required to be
paid, it will be delivered to the Administrative Agent for acceptance by it and
recording by the Administrative Agent pursuant to Section 10.06 of the Credit
Agreement, and be effective as of such date (the “Assignment Effective Date”). 
Upon such acceptance and recording (i) the Assignee shall, as of the Assignment
Effective Date, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with Commitments in an amount
equal to the Assigned Amount, and (ii) the Commitments of the Assignor shall, as
of the Assignment Effective Date, be reduced by a like amount and the Assignor
released from its obligations under the Credit Agreement to the extent such

 

--------------------------------------------------------------------------------


 

obligations have been assumed by the Assignee.  The assignment provided for
herein shall be without recourse to the Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.  It is understood
that facility and Letter of Credit fees accrued to the date hereof in respect of
the Assigned Amount are for the account of the Assignor and such fees accruing
from and including the date hereof are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 

SECTION 4.  Consents.  This Agreement is conditioned upon the consent of the
Issuing Lenders and the Administrative Agent, and so long as no Event of Default
has occurred and is continuing, the Company (which consent of the Company shall
not be unreasonably withheld) pursuant to Section 10.06(c) of the Credit
Agreement.  The execution of this Agreement by [the Company,] the Issuing
Lenders and the Administrative Agent is evidence of this consent.  The Company
agrees, and agrees to cause each other applicable Borrower, if requested by the
Assignee pursuant to Section 2.05 of the Credit Agreement, to execute and
deliver a Note payable to the order of the Assignee to evidence the assignment
and assumption provided for herein; provided that no assignment pursuant to this
Agreement shall be effective unless it has been recorded in the Register as
provided in Section 10.06(g) (including any Note).

 

SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Obligor, or the validity
and enforceability of the obligations of any Obligor in respect of the Credit
Agreement or any Note.  The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of each
Obligor.

 

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of

 

--------------------------------------------------------------------------------


 

an executed counterpart of a signature page of this Agreement by telecopier or
electronic image scan transmission (such as a “pdf” file) will be effective as
delivery of a manually executed counterpart of the Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[THE ESTÉE LAUDER COMPANIES

 

INC.]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ELECTION TO PARTICIPATE

 

________________ __, 201_

 

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit Agreement, dated as of October [3], 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Estée Lauder
Companies Inc., the Eligible Subsidiaries referred to therein, the lenders
listed on the signature pages thereof, Citibank, N.A., BNP Paribas Bank of
America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Issuing Lenders from
time to time party thereto

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to be an Eligible Subsidiary for purposes
of the Credit Agreement, effective from the date hereof until an Election to
Terminate shall have been delivered on behalf of the undersigned in accordance
with the Credit Agreement.  The undersigned confirms that the representations
and warranties set forth in Article 9 of the Credit Agreement are true and
correct as to the undersigned as of the date hereof, and the undersigned agrees
to perform all the obligations of an Eligible Subsidiary under, and to be bound
in all respects by the terms of, the Credit Agreement, including without
limitation Section 10.08 thereof, as if the undersigned were a signatory party
thereto.

 

[Tax disclosure pursuant to Section 8.04.]

 

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

[Address]

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

The undersigned represents and warrants that [Name of Eligible Subsidiary] is an
Eligible Subsidiary for purposes of the Credit Agreement described above. The
undersigned agrees that the Guaranty of the undersigned contained in the Credit
Agreement will apply to all obligations of [Name of Eligible Subsidiary] under
the Credit Agreement and any Note issued by [Name of Eligible Subsidiary].

 

 

 

THE ESTÉE LAUDER COMPANIES

 

INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ELECTION TO TERMINATE

 

________________ __, 201_

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit Agreement, dated as of October [3], 2016 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Estée Lauder
Companies Inc., the Eligible Subsidiaries referred to therein, the lenders
listed on the signature pages thereof, Citibank, N.A., BNP Paribas, Bank of
America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agents,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Issuing Lenders from
time to time party thereto

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof.  The undersigned represents and warrants that all principal and interest
on all Loans made to the undersigned and all other amounts payable by the
undersigned pursuant to the Credit Agreement have been paid in full on or before
the date hereof.  Notwithstanding the foregoing, this Election to Terminate
shall not affect any obligation of the undersigned heretofore incurred under the
Credit Agreement or any Note.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

The undersigned hereby agrees that the status of [Name of Eligible Subsidiary]
as an Eligible Subsidiary for purposes of the Credit Agreement described above
is terminated as of the date hereof.

 

 

 

THE ESTÉE LAUDER COMPANIES

 

INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------